

115 S2095 IS: Assault Weapons Ban of 2017
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2095IN THE SENATE OF THE UNITED STATESNovember 8, 2017Mrs. Feinstein (for herself, Mr. Blumenthal, Mr. Murphy, Mr. Schumer, Mr. Durbin, Mrs. Murray, Mr. Reed, Mr. Carper, Mr. Menendez, Mr. Cardin, Ms. Klobuchar, Mr. Whitehouse, Mrs. Gillibrand, Mr. Franken, Mr. Schatz, Ms. Hirono, Ms. Warren, Mr. Markey, Mr. Booker, Mr. Van Hollen, Ms. Duckworth, Ms. Harris, Mr. Casey, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo regulate assault weapons, to ensure that the right to keep and bear arms is not unlimited, and
			 for other purposes.
	
		1.Short
 titleThis Act may be cited as the Assault Weapons Ban of 2017.
		2.Definitions
			(a)In
 generalSection 921(a) of title 18, United States Code, is amended—
 (1)by inserting after paragraph (29) the following:
					
 (30)The term semiautomatic pistol means any repeating pistol that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge.
 (31)The term semiautomatic shotgun means any repeating shotgun that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge.;
				and
 (2)by adding at the end the following:
					
 (36)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:
 (A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any 1 of the following:
 (i)A pistol grip. (ii)A forward grip.
 (iii)A folding, telescoping, or detachable stock.
 (iv)A grenade launcher or rocket launcher.
 (v)A barrel shroud. (vi)A threaded barrel.
 (B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any 1 of the following:
 (i)A threaded barrel. (ii)A second pistol grip.
 (iii)A barrel shroud. (iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.
 (v)A semiautomatic version of an automatic firearm.
 (E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.
 (F)A semiautomatic shotgun that has any 1 of the following:
 (i)A folding, telescoping, or detachable stock.
 (ii)A pistol grip. (iii)A fixed magazine with the capacity to accept more than 5 rounds.
 (iv)The ability to accept a detachable magazine.
 (v)A forward grip. (vi)A grenade launcher or rocket launcher.
 (G)Any shotgun with a revolving cylinder.
 (H)All of the following rifles, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK types, including the following:
 (I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM, MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms AK–47, VEPR, WASR–10, and WUM.
 (II)IZHMASH Saiga AK. (III)MAADI AK47 and ARM.
 (IV)Norinco 56S, 56S2, 84S, and 86S. (V)Poly Technologies AK47 and AKS.
 (ii)All AR types, including the following:
 (I)AR–10. (II)AR–15.
 (III)Alexander Arms Overmatch Plus 16. (IV)Armalite M15 22LR Carbine.
 (V)Armalite M15–T. (VI)Barrett REC7.
 (VII)Beretta AR–70. (VIII)Black Rain Ordnance Recon Scout.
 (IX)Bushmaster ACR. (X)Bushmaster Carbon 15.
 (XI)Bushmaster MOE series. (XII)Bushmaster XM15.
 (XIII)Chiappa Firearms MFour rifles. (XIV)Colt Match Target rifles.
 (XV)CORE Rifle Systems CORE15 rifles. (XVI)Daniel Defense M4A1 rifles.
 (XVII)Devil Dog Arms 15 Series rifles. (XVIII)Diamondback DB15 rifles.
 (XIX)DoubleStar AR rifles. (XX)DPMS Tactical rifles.
 (XXI)DSA Inc. ZM–4 Carbine. (XXII)Heckler & Koch MR556.
 (XXIII)High Standard HSA–15 rifles. (XXIV)Jesse James Nomad AR–15 rifle.
 (XXV)Knight’s Armament SR–15 (XXVI)Lancer L15 rifles.
 (XXVII)MGI Hydra Series rifles. (XXVIII)Mossberg MMR Tactical rifles.
 (XXIX)Noreen Firearms BN 36 rifle. (XXX)Olympic Arms.
 (XXXI)POF USA P415. (XXXII)Precision Firearms AR rifles.
 (XXXIII)Remington R–15 rifles. (XXXIV)Rhino Arms AR rifles.
 (XXXV)Rock River Arms LAR–15. (XXXVI)Sig Sauer SIG516 rifles and MCX rifles.
 (XXXVII)SKS with a detachable magazine. (XXXVIII)Smith & Wesson M&P15 rifles.
 (XXXIX)Stag Arms AR rifles. (XL)Sturm, Ruger & Co. SR556 and AR–556 rifles.
 (XLI)Uselton Arms Air-Lite M–4 rifles. (XLII)Windham Weaponry AR rifles.
 (XLIII)WMD Guns Big Beast. (XLIV)Yankee Hill Machine Company, Inc. YHM–15 rifles.
 (iii)Barrett M107A1. (iv)Barrett M82A1.
 (v)Beretta CX4 Storm. (vi)Calico Liberty Series.
 (vii)CETME Sporter. (viii)Daewoo K–1, K–2, Max 1, Max 2, AR 100, and AR 110C.
 (ix)Fabrique Nationale/FN Herstal FAL, LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.
 (x)Feather Industries AT–9. (xi)Galil Model AR and Model ARM.
 (xii)Hi-Point Carbine. (xiii)HK–91, HK–93, HK–94, HK–PSG–1, and HK USC.
 (xiv)IWI TAVOR, Galil ACE rifle. (xv)Kel-Tec Sub-2000, SU–16, and RFB.
 (xvi)SIG AMT, SIG PE–57, Sig Sauer SG 550, Sig Sauer SG 551, and SIG MCX.
 (xvii)Springfield Armory SAR–48. (xviii)Steyr AUG.
 (xix)Sturm, Ruger & Co. Mini-14 Tactical Rifle M–14/20CF.
 (xx)All Thompson rifles, including the following:
 (I)Thompson M1SB. (II)Thompson T1100D.
 (III)Thompson T150D. (IV)Thompson T1B.
 (V)Thompson T1B100D. (VI)Thompson T1B50D.
 (VII)Thompson T1BSB. (VIII)Thompson T1–C.
 (IX)Thompson T1D. (X)Thompson T1SB.
 (XI)Thompson T5. (XII)Thompson T5100D.
 (XIII)Thompson TM1. (XIV)Thompson TM1C.
 (xxi)UMAREX UZI rifle. (xxii)UZI Mini Carbine, UZI Model A Carbine, and UZI Model B Carbine.
 (xxiii)Valmet M62S, M71S, and M78.
 (xxiv)Vector Arms UZI Type. (xxv)Weaver Arms Nighthawk.
 (xxvi)Wilkinson Arms Linda Carbine.
 (I)All of the following pistols, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK–47 types, including the following:
 (I)Centurion 39 AK pistol. (II)CZ Scorpion pistol.
 (III)Draco AK–47 pistol. (IV)HCR AK–47 pistol.
 (V)IO Inc. Hellpup AK–47 pistol. (VI)Krinkov pistol.
 (VII)Mini Draco AK–47 pistol. (VIII)PAP M92 pistol.
 (IX)Yugo Krebs Krink pistol. (ii)All AR–15 types, including the following:
 (I)American Spirit AR–15 pistol. (II)Bushmaster Carbon 15 pistol.
 (III)Chiappa Firearms M4 Pistol GEN II. (IV)CORE Rifle Systems CORE15 Roscoe pistol.
 (V)Daniel Defense MK18 pistol. (VI)DoubleStar Corporation AR pistol.
 (VII)DPMS AR–15 pistol. (VIII)Jesse James Nomad AR–15 pistol.
 (IX)Olympic Arms AR–15 pistol. (X)Osprey Armament MK–18 pistol.
 (XI)POF USA AR pistols. (XII)Rock River Arms LAR 15 pistol.
 (XIII)Uselton Arms Air-Lite M–4 pistol. (iii)Calico Liberty pistols.
 (iv)DSA SA58 PKP FAL pistol. (v)Encom MP–9 and MP–45.
 (vi)Heckler & Koch model SP–89 pistol.
 (vii)Intratec AB–10, TEC–22 Scorpion, TEC–9, and TEC–DC9.
 (viii)IWI Galil Ace pistol, UZI PRO pistol. (ix)Kel-Tec PLR 16 pistol.
 (x)The following MAC types: (I)MAC–10.
 (II)MAC–11. (III)Masterpiece Arms MPA A930 Mini Pistol, MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.
 (IV)Military Armament Corp. Ingram M–11.
 (V)Velocity Arms VMAC. (xi)Sig Sauer P556 pistol.
 (xii)Sites Spectre. (xiii)All Thompson types, including the following:
 (I)Thompson TA510D. (II)Thompson TA5.
 (xiv)All UZI types, including Micro-UZI.
 (J)All of the following shotguns, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)DERYA Anakon MC–1980, Anakon SD12. (ii)Doruk Lethal shotguns.
 (iii)Franchi LAW–12 and SPAS 12. (iv)All IZHMASH Saiga 12 types, including the following:
 (I)IZHMASH Saiga 12. (II)IZHMASH Saiga 12S.
 (III)IZHMASH Saiga 12S EXP–01. (IV)IZHMASH Saiga 12K.
 (V)IZHMASH Saiga 12K–030. (VI)IZHMASH Saiga 12K–040 Taktika.
 (v)Streetsweeper. (vi)Striker 12.
 (K)All belt-fed semiautomatic firearms, including TNW M2HB and FN M2495.
 (L)Any combination of parts from which a firearm described in subparagraphs (A) through (K) can be assembled.
 (M)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or (K).
 (37)The term large capacity ammunition feeding device—
 (A)means a magazine, belt, drum, feed strip, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition..
				(b)Related
 definitionsSection 921(a) of title 18, United States Code, as amended by this Act, is amended by adding at the end the following:
				
 (38)The term barrel shroud—
 (A)means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel; and
 (B)does not include— (i)a slide that partially or completely encloses the barrel; or
 (ii)an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel.
 (39)The term detachable magazine means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action.
 (40)The term fixed magazine means an ammunition feeding device that is permanently fixed to the firearm in such a manner that it cannot be removed without disassembly of the firearm.
 (41)The term folding, telescoping, or detachable stock means a stock that folds, telescopes, detaches or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm.
 (42)The term forward grip means a grip located forward of the trigger that functions as a pistol grip.
 (43)The term rocket means any simple or complex tubelike device containing combustibles that on being ignited liberate gases whose action propels the tube through the air and has a propellant charge of not more than 4 ounces.
 (44)The term grenade launcher or rocket launcher means an attachment for use on a firearm that is designed to propel a grenade, rocket, or other similar destructive device.
 (45)The term permanently inoperable means a firearm which is incapable of discharging a shot by means of an explosive and incapable of being readily restored to a firing condition.
 (46)The term pistol grip means a grip, a thumbhole stock, or any other characteristic that can function as a grip.
 (47)The term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a device such as a firearm silencer or a flash suppressor.
 (48)The term qualified law enforcement officer has the meaning given the term in section 926B.
 (49)The term grandfathered semiautomatic assault weapon means any semiautomatic assault weapon the importation, possession, sale, or transfer of which would be unlawful under section 922(v) but for the exception under paragraph (2) of such section.
 (50)The term belt-fed semiautomatic firearm means any repeating firearm that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round;
 (B)requires a separate pull of the trigger to fire each cartridge; and
 (C)has the capacity to accept a belt ammunition feeding device..
			3.Restrictions on
			 assault weapons and large capacity ammunition feeding devices
			(a)In
 generalSection 922 of title 18, United States Code, is amended—
 (1)by inserting after subsection (u) the following:
					
 (v)(1)It shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a semiautomatic assault weapon.
 (2)Paragraph (1) shall not apply to the possession, sale, or transfer of any semiautomatic assault weapon otherwise lawfully possessed under Federal law on the date of enactment of the Assault Weapons Ban of 2017.
 (3)Paragraph (1) shall not apply to any firearm that—
 (A)is manually operated by bolt, pump, lever, or slide action;
 (B)has been rendered permanently inoperable; or
 (C)is an antique firearm, as defined in section 921 of this title.
 (4)Paragraph (1) shall not apply to—
 (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving a firearm, of a semiautomatic assault weapon—
 (i)sold or transferred to the individual by the agency upon such retirement; or
 (ii)that the individual purchased, or otherwise obtained, for official use before such retirement;
 (D)the importation, sale, manufacture, transfer, or possession of a semiautomatic assault weapon by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General; or
 (E)the importation, sale, manufacture, transfer, or possession of a firearm specified in Appendix A to this section, as such firearm was manufactured on the date of introduction of the Assault Weapons Ban of 2017.
 (5)For purposes of paragraph (4)(A), the term campus law enforcement officer means an individual who is—
 (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer.
 (6)The Attorney General shall establish and maintain, in a timely manner, a record of the make, model, and, if available, date of manufacture of any semiautomatic assault weapon which the Attorney General is made aware has been used in relation to a crime under Federal or State law, and the nature and circumstances of the crime involved, including the outcome of relevant criminal investigations and proceedings. The Attorney General shall annually submit a copy of the record established under this paragraph to the Congress and make the record available to the general public.
 (w)(1)It shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a large capacity ammunition feeding device.
 (2)Paragraph (1) shall not apply to the possession of any large capacity ammunition feeding device otherwise lawfully possessed on or before the date of enactment of the Assault Weapons Ban of 2017.
 (3)Paragraph (1) shall not apply to—
 (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving ammunition, of a large capacity ammunition feeding device—
 (i)sold or transferred to the individual by the agency upon such retirement; or
 (ii)that the individual purchased, or otherwise obtained, for official use before such retirement; or
 (D)the importation, sale, manufacture, transfer, or possession of any large capacity ammunition feeding device by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General.
 (4)For purposes of paragraph (3)(A), the term campus law enforcement officer means an individual who is—
 (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer.;
				and
 (2)by adding at the end the following:
					
						(aa)Secure storage
				or safety device requirement for grandfathered semiautomatic
			 assault
 weaponsIt shall be unlawful for any person, other than a licensed importer, licensed manufacturer, or licensed dealer, to store or keep under the dominion or control of that person any grandfathered semiautomatic assault weapon that the person knows, or has reasonable cause to believe, will be accessible to an individual prohibited from receiving or possessing a firearm under subsection (g), (n), or (x), or any provision of State law, unless the grandfathered semiautomatic assault weapon is—
 (1)carried on the person, or within such close proximity that the person can readily retrieve and use the grandfathered semiautomatic assault weapon as if the grandfathered semiautomatic assault weapon were carried on the person; or
 (2)locked by a secure gun storage or safety device that the prohibited individual has no ability to access..
				(b)Identification
 markings for semiautomatic assault weaponsSection 923(i) of title 18, United States Code, is amended by adding at the end the following: The serial number of any semiautomatic assault weapon manufactured after the date of enactment of the Assault Weapons Ban of 2017 shall clearly show the date on which the weapon was manufactured or made, legibly and conspicuously engraved or cast on the weapon, and such other identification as the Attorney General shall by regulations prescribe..
			(c)Identification
 markings for large capacity ammunition feeding devicesSection 923(i) of title 18, United States Code, as amended by this Act, is amended by adding at the end the following: A large capacity ammunition feeding device manufactured after the date of enactment of the Assault Weapons Ban of 2017 shall be identified by a serial number and the date on which the device was manufactured or made, legibly and conspicuously engraved or cast on the device, and such other identification as the Attorney General shall by regulations prescribe..
			(d)Seizure and
			 forfeiture of large capacity ammunition feeding
 devicesSubsection (d) of section 924 of title 18, United States Code, is amended—
 (1)in paragraph (1)—
 (A)by inserting or large capacity ammunition feeding device after firearm or ammunition each time it appears;
 (B)by inserting or large capacity ammunition feeding device after firearms or ammunition each time it appears; and
 (C)by striking or (k) and inserting (k), (r), (v), or (w);
 (2)in paragraph (2)—
 (A)in subparagraph (C), by inserting or large capacity ammunition feeding devices after firearms or quantities of ammunition; and
 (3)in paragraph (3)—
 (A)in subparagraph (E), by inserting 922(r), 922(v), 922(w), after 922(n),.
					(e)Appendix
 ASection 922 of title 18, United States Code, is amended by adding at the end the following:
				
					Appendix
			 A—Firearms exempted by the Assault Weapons Ban of
			 2017
					Centerfire
			 Rifles—AutoloadersBenelli R1 RifleBrowning BAR Mark II Safari Magnum
				  RifleBrowning BAR Mark II Safari Semi-Auto
				  RifleBrowning BAR Stalker RiflesBrowning High-Power RifleBrowning Longtrac RifleBrowning Shorttrac RifleHeckler & Koch HK630Heckler & Koch HK770Heckler & Koch HK940Heckler & Koch Model 300
				  RifleHeckler & Koch SL7 RifleIver Johnson 50th Anniversary M–1 Carbine (w/o
				  folding stock)Iver Johnson M–1 Carbine (w/o folding
				  stock)M–1 Carbines with standard fixed stock
				  M–1 Garand with fixed 8 round capacity and standard
				  stock Marlin Model 9 Camp Carbine Marlin Model 45 Carbine Remington Model 74 Remington Model 81 Remington Model 740 Remington Model 742 Remington Model 750 SyntheticRemington Model 750 Woodmaster Remington Model 7400 Rifle Remington Model 7400 Special Purpose Auto Rifle
				  Remington Nylon 66 Auto-Loading Rifle
				  Ruger Mini 30 Ruger Mini-14 (w/o folding or telescoping stock or pistol grip)
				  Ruger PC4 Ruger PC9 SKS type rifles with fixed 10 round magazine and
				  standard fixed stock Winchester Model
				  SXR
					Centerfire Rifles—Lever &
			 SlideAction Arms Timber Wolf Pump Action
				  Beretta 1873 Renegade Lever Action
				  Beretta Gold Rush Slide Action Big Horn Armory Model 89 Browning BLR Model 181 Lever Action, All Models
				  Browning BPR Pump Rifle Browning Model 53 Lever Action Browning Model 65 Grade 1 Lever Action Rifle
				  Browning Model 71 Rifle and Carbine
				  Browning Model 81 BLR Browning Model 81 BLR Lever-Action Rifle
				  Browning Model 81 Long Action BLR
				  Browning Model 1886 High Grade Carbine
				  Browning Model 1886 Lever-Action Carbine
				  Browning Model B–92 Carbine Charles Daly Model 1892 Lever Action, All Models
				  Chiappa 1886 Lever Action Rifles Cimarron 1860 Henry Replica Cimarron 1866 Winchester Replicas
				  Cimarron 1873 30″ Express Rifle Cimarron 1873 Short Rifle Cimarron 1873 Sporting Rifle Cimarron 1873 Winchester Replicas
				  Dixie Engraved 1873 Rifle Dixie Lightning Rifle and Carbines
				  E.M.F. 1860 Henry Rifle E.M.F. 1866 Yellowboy Lever Actions
				  E.M.F. Model 73 Lever-Action Rifle
				  E.M.F. Model 1873 Lever Actions Henry .30/30 Lever Action Carbine
				  Henry Big Boy .357 Magnum Henry Big Boy .44 Magnum Henry Big Boy .45 Colt Henry Big Boy Deluxe Engraved .44 Magnum
				  Henry Big Boy Deluxe Engraved .45 Colt
				  Marlin Model 30AS Lever-Action Carbine
				  Marlin Model 62 Lever Action Marlin Model 93 Lever Action Marlin Model 308MX Marlin Model 308MXLR Marlin Model 336 Deluxe Marlin Model 336C Marlin Model 336CS Lever-Action Carbine
				  Marlin Model 336DL Lever Action Marlin Model 336SS Marlin Model 336W Marlin Model 336XLR Marlin Model 338MX Marlin Model 338MXLR Marlin Model 444 Marlin Model 444 Lever-Action Marlin Model 444XLR Marlin Model 1894 Marlin Model 1894 Cowboy
				  Marlin Model 1894 Lever Action, All Models
				  Marlin Model 1894C Marlin Model 1894CL Classic Marlin Model 1894CS Carbine Marlin Model 1894S Lever-Action Carbine
				  Marlin Model 1894SS Marlin Model 1895 Marlin Model 1895 Cowboy Marlin Model 1895 Lever Action, All Models
				  Marlin Model 1895G Marlin Model 1895GS Marlin Model 1895M Marlin Model 1895MXLR Marlin Model 1895SBL Marlin Model 1895SS Lever-Action Rifle
				  Marlin Model 1895XLR Marlin XLR Lever Action Rifles Mitchell 1858 Henry Replica Mitchell 1866 Winchester Replica Mitchell 1873 Winchester Replica Mossberg 464 Lever Action Rifle Mossberg Model 472 Lever Action Mossberg Model 479 Lever Action Navy Arms 1866 Yellowboy Rifle Navy Arms 1873 Sporting Rifle Navy Arms 1873 Winchester-Style Rifle
				  Navy Arms 1892 Short Rifle Navy Arms Henry Carbine Navy Arms Henry Trapper Navy Arms Iron Frame Henry Navy Arms Military Henry Rifle Puma Bounty Hunter Rifle Puma Model 92 Rifles & Carbines
				  Remington 7600 Slide Action Remington Model 6 Pump Action Remington Model 14, 141/2 Pump Actions
				  Remington Model 141 Pump Action Remington Model 760 Slide Actions
				  Remington Model 7600 Special Purpose Slide Action
				  Remington Model 7600 Synthetic Remington Model 7615 Camo Hunter Remington Model 7615 Ranch Carbine
				  Remington Model 7615 SPS Rossi M92 SRC Saddle-Ring Carbine
				  Rossi M92 SRS Short Carbine Rossi R92 Lever Action Carbines Ruger Model 96/44 Lever Action Savage 99C Lever-Action Rifle Savage Model 170 Pump Action Taurus Thunderbolt Pump Action Taylor’s & CO., Inc. 1865 Spencer Carbine/Rifle
				  Taylor’s & CO., Inc. 1892 Carbine/Rifle
				  U.S. Fire Arms Standard Lightning Magazine Rifle
				  Uberti 1866 Sporting Rifle Uberti 1873 Sporting
				  Rifle Uberti 1876 Rifle Uberti 1883 Burgess Lever Action Rifle/Carbine
				  Uberti Henry Rifle Uberti Lightning Rifle/Carbine Winchester Lever Actions, All Other Center Fire
				  Models Winchester Model 94 Big Bore Side Eject
				  Winchester Model 94 Ranger Side Eject Lever-Action
				  Rifle Winchester Model 94 Side Eject Lever-Action Rifle
				  Winchester Model 94 Trapper Side Eject
				  Winchester Model 94 Wrangler Side Eject
				  Winchester Model 1895 Safari Centennial
				  
					Centerfire Rifles—Bolt
			 ActionAccurate Arms Raptor & Backpack Bolt Action
				  Rifles Alpine Bolt-Action Rifle Anschutz 1700D Bavarian Bolt-Action Rifle
				  Anschutz 1700D Classic Rifles Anschutz 1700D Custom Rifles Anschutz 1733D Mannlicher Rifle Arnold Arms African Safari & Alaskan Trophy
				  Rifles A-Square Caesar Bolt-Action Rifle
				  A-Square Genghis Khan Bolt Action Rifle
				  A-Square Hamilcar Bolt Action Rifle
				  A-Square Hannibal Bolt-Action Rifle
				  Auguste Francotte Bolt-Action Rifles
				  Bansners Ultimate Bolt Action Rifles
				  Beeman/HW 60J Bolt-Action Rifle Benton & Brown Firearms, Inc. Model 93 Bolt
				  Action Rifle Blackheart International BBG Hunter Bolt Action
				  Blackheart International LLC BBG Light Sniper Bolt
				  Action Blaser R8 Professional Blaser R84 Bolt-Action Rifle Blaser R93 Bolt Action Rifle BRNO 537 Sporter Bolt-Action Rifle
				  BRNO ZKB 527 Fox Bolt-Action Rifle
				  BRNO ZKK 600, 601, 602 Bolt-Action Rifles
				  Brown Precision Company Bolt Action Sporter
				  Browning A-Bolt Gold Medallion Browning A-Bolt Left Hand Browning A-Bolt Micro Medallion Browning A-Bolt Rifle Browning A-Bolt Short Action Browning A-Bolt Stainless Stalker
				  Browning Euro-Bolt Rifle Browning High-Power Bolt Action Rifle
				  Browning X-Bolt Bolt Action Rifle
				  Carbon One Bolt Action Rifle Carl Gustaf 2000 Bolt-Action Rifle Century
				  Centurion 14 Sporter Century Enfield Sporter #4 Century M70 Sporter Century Mauser 98 Sporter Century Swedish Sporter #38 Cheytac M–200 Cheytac M70 Sporter Cooper Model 21 Bolt Action Rifle
				  Cooper Model 22 Bolt Action Rifle
				  Cooper Model 38 Centerfire Sporter
				  Cooper Model 56 Bolt Action Rifle
				  CZ 527 Bolt Action Rifles CZ 550 Bolt Action Rifles CZ 750 Sniper Rifle Dakota 22 Sporter Bolt-Action Rifle
				  Dakota 76 Classic Bolt-Action Rifle
				  Dakota 76 Safari Bolt-Action Rifle
				  Dakota 76 Short Action Rifles Dakota 97 Bolt Action Rifle Dakota 416 Rigby African Dakota Predator Rifle DSA DS–MP1 Bolt Action Rifle E.A.A./Sabatti Rover 870 Bolt-Action Rifle
				  EAA/Zastava M–93 Black Arrow Rifle
				  Ed Brown Hunting and Model 704 Bolt Action Rifles
				  Heym Bolt Action Rifles Heym Magnum Express Series Rifle Howa Bolt Action Rifles Howa Lightning Bolt-Action Rifle Howa Realtree Camo Rifle H–S Precision Bolt Action Rifles Interarms Mark X Bolt Action Rifles
				  Interarms Mark X Viscount Bolt-Action Rifle
				  Interarms Mark X Whitworth Bolt-Action Rifle
				  Interarms Mini-Mark X Rifle Interarms Whitworth Express Rifle
				  Iver Johnson Model 5100A1 Long-Range Rifle
				  KDF K15 American Bolt-Action Rifle
				  Kenny Jarrett Bolt Action Rifle Kimber Bolt Action Rifles Krico Model 600 Bolt-Action Rifle
				  Krico Model 700 Bolt-Action Rifles
				  Magnum Research Mount Eagle Rifles
				  Marlin Model XL7 Marlin Model XL7C Marlin Model XL7L Marlin Model XL7W Marlin Model XS7 Marlin Model XS7C Marlin Model XS7Y Marlin XL–7/XS7 Bolt Action Rifles
				  Mauser Model 66 Bolt-Action Rifle
				  Mauser Model 99 Bolt-Action Rifle
				  McMillan Classic Stainless Sporter
				  McMillan Signature Alaskan McMillan Signature Classic Sporter
				  McMillan Signature Super Varminter
				  McMillan Signature Titanium Mountain Rifle
				  McMillan Talon Safari Rifle McMillan Talon Sporter Rifle Merkel KR1 Bolt Action Rifle Midland 1500S Survivor Rifle Mossberg Model 100 ATR (All-Terrain Rifle)
				  Navy Arms TU–33/40 Carbine Nosler Model 48 Varmint Rifle Parker Hale Bolt Action Rifles Parker-Hale Model 81 Classic African Rifle
				  Parker-Hale Model 81 Classic Rifle
				  Parker-Hale Model 1000 Rifle Parker-Hale Model 1100 Lightweight Rifle
				  Parker-Hale Model 1100M African Magnum
				  Parker-Hale Model 1200 Super Clip Rifle
				  Parker-Hale Model 1200 Super Rifle
				  Parker-Hale Model 1300C Scout Rifle
				  Parker-Hale Model 2100 Midland Rifle
				  Parker-Hale Model 2700 Lightweight Rifle
				  Parker-Hale Model 2800 Midland Rifle
				  Remington 700 ADL Bolt-Action Rifle
				  Remington 700 BDL Bolt-Action Rifle
				  Remington 700 BDL European Bolt-Action Rifle
				  Remington 700 BDL Left Hand Remington 700 BDL SS Rifle Remington 700 BDL Varmint Special
				  Remington 700 Camo Synthetic Rifle
				  Remington 700 Classic Rifle Remington 700 Custom KS Mountain Rifle
				  Remington 700 Mountain Rifle Remington 700 MTRSS Rifle Remington 700 Safari Remington 700 Stainless Synthetic Rifle
				  Remington 700 Varmint Synthetic Rifle
				  Remington Model 40–X Bolt Action Rifles
				  Remington Model 700 Alaskan Ti Remington Model 700 Bolt Action Rifles
				  Remington Model 700 CDL Remington Model 700 CDL Boone and
				  CrockettRemington Model 700 CDL Left-Hand
				  Remington Model 700 CDL SF Limited Edition
				  Remington Model 700 LSS Remington Model 700 Mountain LSS Remington Model 700 Sendero SF II
				  Remington Model 700 SPS Remington Model 700 SPS Buckmasters Edition
				  Remington Model 700 SPS Buckmasters Edition ‘Young
				  Bucks’ Youth Remington Model 700 SPS Stainless
				  Remington Model 700 SPS Tactical Rifle
				  Remington Model 700 SPS Varmint Remington Model 700 SPS Varmint (Left-Hand)
				  Remington Model 700 SPS Youth Synthetic Left-Hand
				  Remington Model 700 VL SS Thumbhole
				  Remington Model 700 VLS Remington Model 700 VS SF II Remington Model 700 VTR Remington Model 700 XCR Remington Model 700 XCR Camo Remington Model 700 XCR Compact Tactical Rifle
				  Remington Model 700 XCR Left-Hand
				  Remington Model 700 XCR Tactical Long Range Rifle
				  Remington Model 715 Remington Model 770 Remington Model 770 Bolt Action Rifles
				  Remington Model 770 Stainless Camo
				  Remington Model 770 Youth Remington Model 798 Remington Model 798 Safari Remington Model 798 SPS Remington Model 799 Remington Model Seven 25th Anniversary
				  Remington Model Seven Bolt Action Rifles
				  Remington Model Seven CDL Remington Model Seven Custom KS Remington Model Seven Custom MS Rifle
				  Remington Model Seven Predator Remington Model Seven Youth Rifle
				  Ruger M77 Hawkeye African Ruger M77 Hawkeye Alaskan Ruger M77 Hawkeye All-Weather Ruger M77 Hawkeye All-Weather Ultra Light
				  Ruger M77 Hawkeye Compact Ruger M77 Hawkeye International Ruger M77 Hawkeye Laminate Compact
				  Ruger M77 Hawkeye Laminate Left-Handed
				  Ruger M77 Hawkeye Predator Ruger M77 Hawkeye Sporter Ruger M77 Hawkeye Standard Ruger M77 Hawkeye Standard Left-Handed
				  Ruger M77 Hawkeye Tactical Ruger M77 Hawkeye Ultra Light Ruger M77 Mark II All-Weather Stainless Rifle
				  Ruger M77 Mark II Express Rifle Ruger M77 Mark II Magnum Rifle Ruger M77 Mark II Rifle Ruger M77 Mark II Target Rifle Ruger M77 RSI International Carbine
				  Ruger M77 Ruger Compact Magnum Ruger M77RL Ultra Light Ruger M77VT Target Rifle Ruger Model 77 Bolt Action Rifles
				  Sako Bolt Action Rifles Sako Classic Bolt Action Sako Deluxe Lightweight Sako FiberClass Sporter Sako Hunter Left-Hand Rifle Sako Hunter LS Rifle Sako Hunter Rifle
				  Sako Mannlicher-Style Carbine Sako Safari Grade Bolt Action Sako Super Deluxe Sporter Sako TRG–S Bolt-Action Rifle Sako Varmint Heavy Barrel Sauer 90 Bolt-Action Rifle Savage 16/116 Rifles Savage 110 Bolt Action Rifles Savage 110CY Youth/Ladies Rifle Savage 110F Bolt-Action Rifle Savage 110FP Police Rifle Savage 110FXP3 Bolt-Action Rifle Savage 110G Bolt-Action Rifle Savage 110GV Varmint Rifle Savage 110GXP3 Bolt-Action RifleSavage 110WLE One of One Thousand Limited Edition
				  Rifle Savage 112 Bolt Action Rifles Savage 112FV Varmint Rifle Savage 116 Bolt Action Rifles Savage 116FSS Bolt-Action Rifle Savage Axis Series Bolt Action Rifles
				  Savage Model 10 Bolt Action Rifles
				  Savage Model 10GXP Package Guns Savage Model 11/111 Series Bolt Action Rifles
				  Savage Model 12 Series Rifles Savage Model 14/114 Rifles Savage Model 25 Bolt Action Rifles
				  Savage Model 110GXP3 Package Guns
				  Savage Model 112BV Heavy Barrel Varmint Rifle
				  Savage Model 112FVS Varmint Rifle
				  Savage Model 116FSK Kodiak Rifle Shilen Rifles Inc. DGA Bolt Action Rifles
				  Smith & Wesson i-Bolt Rifle Steyr Scout Bolt Action Rifle Steyr SSG 69 PII Bolt Action Rifle
				  Steyr SSG08 Bolt Action Rifle Steyr-Mannlicher Luxus Model L, M, S
				  Steyr-Mannlicher Model M Professional Rifle
				  Steyr-Mannlicher Sporter Models SL, L, M, S, S/T
				  Thompson/Center ICON Bolt Action Rifles
				  Thompson/Center Icon Classic Long Action Rifle
				  Thompson/Center Icon Medium Action Rifle
				  Thompson/Center Icon Precision Hunter
				  Thompson/Center Icon Weather Shield Long Action
				  Rifle Thompson/Center Icon Weather Shield Medium Action
				  Rifle Thompson/Center Venture Tikka Bolt-Action Rifle Tikka Premium Grade Rifles Tikka T3 Bolt Action Rifles Tikka Varmint/Continental Rifle Tikka Whitetail/Battue Rifle Ultra Light Arms Model 20 RifleUltra Light Arms Model 24 Ultra Light Arms Model 28, Model 40 Rifles
				  Voere Model 2155, 2150 Bolt-Action Rifles
				  Voere Model 2165 Bolt-Action Rifle
				  Voere VEC 91 Lightning Bolt-Action Rifle
				  Weatherby Classicmark No. 1 Rifle
				  Weatherby Lasermark V Rifle Weatherby Mark V Crown Custom Rifles
				  Weatherby Mark V Deluxe Bolt-Action Rifle
				  Weatherby Mark V Rifles Weatherby Mark V Safari Grade Custom Rifles
				  Weatherby Mark V Sporter Rifle Weatherby Vanguard Bolt Action Rifles
				  Weatherby Vanguard Classic No. 1 Rifle
				  Weatherby Vanguard Classic Rifle Weatherby Vanguard VGX Deluxe Rifle
				  Weatherby Vanguard Weatherguard Rifle
				  Weatherby Weatherguard Alaskan Rifle
				  Weatherby Weathermark Alaskan Rifle
				  Weatherby Weathermark Rifle Weatherby Weathermark Rifles Wichita Classic Rifle Wichita Varmint Rifle Winchester Model 70 Bolt Action Rifles
				  Winchester Model 70 Custom Sharpshooter
				  Winchester Model 70 Custom Sporting Sharpshooter
				  Rifle Winchester Model 70 DBM Rifle Winchester Model 70 DBM–S Rifle Winchester Model 70 Featherweight
				  Winchester Model 70 Featherweight Classic
				  Winchester Model 70 Featherweight WinTuff
				  Winchester Model 70 Lightweight Rifle
				  Winchester Model 70 SM Sporter Winchester Model 70 Sporter Winchester Model 70 Sporter WinTuff
				  Winchester Model 70 Stainless Rifle
				  Winchester Model 70 Super Express Magnum
				  Winchester Model 70 Super Grade Winchester Model 70 Synthetic Heavy Varmint Rifle
				  Winchester Model 70 Varmint Winchester Ranger Rifle
				  
					Centerfire Rifles—Single
			 ShotArmsport 1866 Sharps Rifle, Carbine
				  Ballard Arms Inc. 1875 #3 Gallery Single Shot Rifle
				  Ballard Arms Inc. 1875 #4 Perfection Rifle
				  Ballard Arms Inc. 1875 #7 Long Range Rifle
				  Ballard Arms Inc. 1875 #8 Union Hill rifle
				  Ballard Arms Inc. 1875 11/2
				  Hunter Rifle Ballard Arms Inc. 1885 High Wall Sporting Rifle
				  Ballard Arms Inc. 1885 Low Wall Single Shot
				  Brown Model 97D Single Shot Rifle
				  Brown Model One Single Shot Rifle
				  Browning Model 1885 Single Shot Rifle
				  C. Sharps Arms 1875 Target & Sporting Rifle
				  C. Sharps Arms Custom New Model 1877
				  C. Sharps Arms New Model 1885 High Wall Rifle
				  C.Sharps Arms 1874 Bridgeport Sporting Rifle
				  C.Sharps Arms 1875 Classic Sharps
				  C.Sharps Arms New Model 1874 Old Reliable
				  C.Sharps Arms New Model 1875 Rifle
				  C.Sharps Arms New Model 1875 Target & Long Range
				  Cabela's 1874 Sharps Sporting Cimarron Billy Dixon 1874 Sharps Cimarron Model 1885 High Wall Cimarron Quigley Model 1874 Sharps
				  Cimarron Silhouette Model 1874 Sharps
				  Dakota Model 10 Single Shot Rifle
				  Dakota Single Shot Rifle Desert Industries G–90 Single Shot Rifle
				  Dixie Gun Works 1873 Trapdoor Rifle/Carbine
				  Dixie Gun Works 1874 Sharps Rifles
				  Dixie Gun Works Remington Rolling Block Rifles
				  EMF Premier 1874 Sharps Harrington & Richardson Buffalo Classic Rifle
				  (CR–1871) Harrington & Richardson CR 45–LC
				  Harrington & Richardson Handi-Mag Rifle
				  Harrington & Richardson Handi-Rifle
				  Harrington & Richardson Handi-Rifle Compact
				  Harrington & Richardson New England
				  Hand-Rifle/Slug Gun Combos Harrington & Richardson Stainless Handi-Rifle
				  Harrington & Richardson Stainless Ultra Hunter
				  Thumbhole Stock Harrington & Richardson Superlight Handi-Rifle
				  Compact Harrington & Richardson Survivor Rifle
				  Harrington & Richardson Synthetic Handi-Rifle
				  Harrington & Richardson Ultra Hunter Rifle
				  Harrington & Richardson Ultra Varmint Fluted
				  Harrington & Richardson Ultra Varmint Rifle
				  Harrington & Richardson Ultra Varmint Thumbhole
				  Stock Krieghoff Hubertus Single Shot Meacham High Wall Merkel K1 Lightweight Stalking Rifle
				  Merkel K2 Custom Stalking Rifle Model 1885 High Wall Rifle Navy Arms #2 Creedmoor Rifle Navy Arms 1873 John Bodine Rolling Black Rifle
				  Navy Arms 1873 Springfield Cavalry Carbine
				  Navy Arms 1874 Sharps Rifles Navy Arms 1874 1885 High Wall Rifles
				  Navy Arms Rolling Block Buffalo Rifle
				  Navy Arms Sharps “Quigley” Rifle Navy Arms Sharps Cavalry Carbine Navy Arms Sharps Plains Rifle New England Firearms Handi-Rifle New England Firearms Sportster/Versa Pack Rifle
				  New England Firearms Survivor Rifle
				  Red Willow Armory Ballard No. 1.5 Hunting Rifle
				  Red Willow Armory Ballard No. 4.5 Target Rifle
				  Red Willow Armory Ballard No. 5 Pacific
				  Red Willow Armory Ballard No. 8 Union Hill Rifle
				  Red Willow Armory Ballard Rifles Remington Model Rolling Block Rifles
				  Remington Model SPR18 Blued Remington Model SPR18 Nickel Remington Model SPR18 Single Shot Rifle
				  Remington-Style Rolling Block Carbine
				  Rossi Match Pairs Rifles Rossi Single Shot Rifles Rossi Wizard Ruger No. 1 RSI International Ruger No. 1 Stainless Sporter Ruger No. 1 Stainless Standard Ruger No. 1A Light Sporter Ruger No. 1B Single Shot Ruger No. 1H Tropical Rifle Ruger No. 1S Medium Sporter Ruger No. 1V Special Varminter Sharps 1874 Old Reliable Shiloh 1875 Rifles Shiloh Sharps 1874 Business Rifle
				  Shiloh Sharps 1874 Long Range Express
				  Shiloh Sharps 1874 Military Carbine
				  Shiloh Sharps 1874 Military Rifle
				  Shiloh Sharps 1874 Montana Roughrider
				  Shiloh Sharps Creedmoor Target Thompson/Center Contender Carbine
				  Thompson/Center Contender Carbine Survival System
				  Thompson/Center Contender Carbine Youth Model
				  Thompson/Center Encore Thompson/Center Stainless Contender Carbine
				  Thompson/Center TCR ’87 Single Shot Rifle
				  Thompson/Encore Rifles Traditions 1874 Sharps Deluxe Rifle
				  Traditions 1874 Sharps Standard Rifle
				  Traditions Rolling Block Sporting Rifle
				  Uberti (Stoeger Industries) Sharps Rifles
				  Uberti 1871 Rolling Block Rifle/Carbine
				  Uberti 1874 Sharps Sporting Rifle
				  Uberti 1885 High Wall Rifles Uberti Rolling Block Baby Carbine
				  Uberti Springfield Trapdoor Carbine/Rifle
				  
					Drillings, Combination Guns,
			 Double RiflesA. Zoli Rifle-Shotgun O/U Combo Auguste Francotte Boxlock Double Rifle
				  Auguste Francotte Sidelock Double Rifles
				  Baikal IZH–94 Express Baikal MP94– (IZH–94) O/U Beretta Express SSO O/U Double Rifles
				  Beretta Model 455 SxS Express Rifle
				  Chapuis RGExpress Double Rifle CZ 584 SOLO Combination Gun CZ 589 Stopper O/U Gun Dakota Double Rifle Garbi Express Double Rifle Harrington & Richardson Survivor
				  Harrington & Richardson Synthetic
				  Handi-Rifle/Slug Gun Combo Heym Model 55B O/U Double Rifle Heym Model 55FW O/U Combo Gun Heym Model 88b Side-by-Side Double Rifle
				  Hoenig Rotary Round Action Combination Rifle
				  Hoenig Rotary Round Action Double Rifle
				  Kodiak Mk. IV Double Rifle Kreighoff Teck O/U Combination Gun
				  Kreighoff Trumpf Drilling Krieghoff Drillings Lebeau-Courally Express Rifle 5X5
				  Merkel Boxlock Double RiflesMerkel Drillings Merkel Model 160 Side-by-Side Double Rifles
				  Merkel Over/Under Combination Guns
				  Merkel Over/Under Double RiflesRemington Model SPR94 .410/Rimfire
				  Remington Model SPR94 12 Gauge/Centerfire
				  Rizzini Express 90L Double Rifle Savage 24F O/U Combination Gun Savage 24F–12T Turkey Gun Springfield Inc. M6 Scout Rifle/Shotgun
				  Tikka Model 412s Combination Gun Tikka Model 412S Double Fire
				  
					Rimfire
			 Rifles—AutoloadersAMT Lightning 25/22 RifleAMT Lightning Small-Game Hunting Rifle
				  IIAMT Magnum Hunter Auto RifleAnschutz 525 Deluxe AutoArmscor Model 20P Auto RifleBrowning Auto .22 RiflesBrowning Auto-22 RifleBrowning Auto-22 Grade VIBrowning BAR .22 Auto RifleBrowning SA–22 Semi-Auto 22 Rifle
				  Henry U.S. Survival .22Henry U.S. Survival Rifle AR–7Krico Model 260 Auto RifleLakefield Arms Model 64B Auto
				  RifleMarlin Model 60 Self Loading
				  RiflesMarlin Model 60CMarlin Model 60SBMarlin Model 60S–CFMarlin Model 60SNMarlin Model 60ss Self-Loading
				  RifleMarlin Model 70 Auto-loading
				  RiflesMarlin Model 70 HC AutoMarlin Model 70P PapooseMarlin Model 70PSSMarlin Model 795Marlin Model 795SSMarlin Model 922 Magnum Self-Loading
				  RifleMarlin Model 990l Self-Loading
				  RifleMarlin Model 995 Self-Loading
				  RifleMossberg 702 PlinksterNorinco Model 22 ATD RifleRemington 552BDL Speedmaster
				  RifleRemington Model 522 Viper Autoloading
				  RifleRemington Model 597 Blaze CamoRemington Model 597 Pink CamoRemington Model 597 Synthetic Scope
				  ComboRuger 10/22 Autoloading Carbine (w/o folding
				  stock)Ruger 10/22 CompactRuger 10/22 SporterRuger 10/22 TargetSurvival Arms AR–7 Explorer RifleTexas Remington Revolving CarbineThompson/Center R–55 All-WeatherThompson/Center R–55 BenchmarkThompson/Center R–55 ClassicThompson/Center R–55 RiflesThompson/Center R–55 SporterVoere Model 2115 Auto
				  Rifle
					Rimfire Rifles—Lever &
			 Slide ActionBrowning BL–22 Lever-Action RifleHenry .22 Lever Action Rifles, All
				  ModelsHenry Golden Boy .17 HMRHenry Golden Boy .22Henry Golden Boy .22 MagnumHenry Golden Boy DeluxeHenry Lever .22 MagnumHenry Lever Action .22Henry Lever Carbine .22Henry Lever Octagon .22Henry Lever Octagon .22 MagnumHenry Lever Youth Model .22Henry Pump Action Octagon .22Henry Pump Action Octagon .22
				  MagnumHenry Varmint Express .17 HMRMarlin 39TDS CarbineMarlin Model 39A Golden Lever
				  ActionMarlin Model 39AS Golden Lever-Action
				  RifleMossberg Model 464 Rimfire Lever Action
				  RifleNorinco EM–321 Pump RifleRemington 572BDL Fieldmaster Pump
				  RifleRossi Model 62 SA Pump RifleRossi Model 62 SAC CarbineRossi Model G2 Gallery RifleRuger Model 96 Lever-Action RifleTaurus Model 62-PumpTaurus Model 72 Pump Rifle Winchester Model 9422 Lever-Action
				  RifleWinchester Model 9422 Magnum Lever-Action
				  Rifle
					Rimfire Rifles—Bolt Actions
			 & Single ShotsAnschutz 1416D/1516D Classic Rifles
				  Anschutz 1418D/1518D Mannlicher Rifles
				  Anschutz 1700 FWT Bolt-Action Rifle
				  Anschutz 1700D Bavarian Bolt-Action Rifle
				  Anschutz 1700D Classic Rifles Anschutz 1700D Custom Rifles Anschutz 1700D Graphite Custom Rifle
				  Anschutz 1702 D H B Classic Anschutz 1713 Silhouette Anschutz Achiever Anschutz Achiever Bolt-Action Rifle
				  Anschutz All other Bolt Action Rimfire Models
				  Anschutz Kadett Anschutz Model 1502 D Classic Anschutz Model 1517 D Classic Anschutz Model 1517 MPR Multi Purpose
				  Anschutz Model 1517 S–BR Anschutz Model 1710 D KL Anschutz Model 1717 Classic Anschutz Model 1717 Silhouette Sporter
				  Anschutz Model G4 MPB Anschutz Model Woodchucker Armscor Model 14P Bolt-Action Rifle
				  Armscor Model 1500 Rifle Beeman/HW 60–J–ST Bolt-Action Rifle
				  BRNO ZKM 452 Deluxe BRNO ZKM–456 Lux Sporter BRNO ZKM–452 Deluxe Bolt-Action Rifle
				  Browning A-Bolt 22 Bolt-Action Rifle
				  Browning A-Bolt Gold Medallion Browning T-Bolt Rimfire Rifles Cabanas Espronceda IV Bolt-Action Rifle
				  Cabanas Leyre Bolt-Action Rifle Cabanas Master Bolt-Action Rifle Cabanas Phaser Rifle Chipmunk Single Shot Rifle Cooper Arms Model 36S Sporter Rifle
				  Cooper Model 57–M Bolt Action Rifle
				  CZ 452 Bolt Action Rifles Dakota 22 Sporter Bolt-Action Rifle
				  Davey Crickett Single Shot Rifle Harrington & Richardson Sportster
				  Harrington & Richardson Sportster 17 Hornady
				  Magnum Rimfire Harrington & Richardson Sportster Compact
				  Henry Mini Bolt Action Rifle
				  Henry Acu-Bolt .22 Henry Mini Bolt Youth .22 Kimber Bolt Action .22 Rifles Krico Model 300 Bolt-Action Rifles
				  Lakefield Arms Mark I Bolt-Action Rifle
				  Lakefield Arms Mark II Bolt-Action Rifle
				  Magtech Model MT Bolt Action Rifle
				  Magtech Model MT–22C Bolt-Action Rifle
				  Marlin Model 15YN Little
				  BuckarooMarlin Model 25MN Bolt-Action Rifle
				  Marlin Model 25N Bolt-Action Repeater
				  Marlin Model 880 Bolt-Action Rifle
				  Marlin Model 881 Bolt-Action Rifle
				  Marlin Model 882 Bolt-Action Rifle
				  Marlin Model 883 Bolt-Action Rifle
				  Marlin Model 883SS Bolt-Action Rifle
				  Marlin Model 915 YN Little
				  BuckarooMarlin Model 915Y (Compact) Marlin Model 915YS (Compact) Marlin Model 917 Marlin Model 917S Marlin Model 917V Marlin Model 917VR Marlin Model 917VS Marlin Model 917VS–CF Marlin Model 917VSF Marlin Model 917VST Marlin Model 917VT Marlin Model 925 Marlin Model 925C Marlin Model 925M Marlin Model 925R Marlin Model 925RM Marlin Model 980S Marlin Model 980S–CF Marlin Model 981T Marlin Model 982 Bolt Action Rifle
				  Marlin Model 982VS Marlin Model 982VS–CF Marlin Model 983 Marlin Model 983S Marlin Model 983T Marlin Model XT–17 Series Bolt Action Rifles
				  Marlin Model XT–22 Series Bolt Action Rifles
				  Mauser Model 107 Bolt-Action Rifle
				  Mauser Model 201 Bolt-Action Rifle
				  Meacham Low-Wall Rifle Mossberg Model 801/802 Bolt Rifles
				  Mossberg Model 817 Varmint Bolt Action Rifle
				  Navy Arms TU–33/40 Carbine Navy Arms TU–KKW Sniper Trainer Navy Arms TU–KKW Training Rifle New England Firearms Sportster Single Shot Rifles
				  Norinco JW–15 Bolt-Action Rifle Norinco JW–27 Bolt-Action Rifle Remington 40–XR Rimfire Custom Sporter
				  Remington 541–T Remington 541–T HB Bolt-Action Rifle Remington 581–S Sportsman Rifle
				  Remington Model Five Remington Model Five Youth Rossi Matched Pair Single Shot Rifle
				  Ruger 77/17 Ruger 77/22 Ruger 77/22 Rimfire Bolt-Action Rifle
				  Ruger 77/44 Ruger K77/22 Varmint Rifle Savage CUB T Mini Youth Savage Mark I–G Bolt Action Savage Mark II Bolt Action Rifles
				  Savage Model 30 G Stevens Favorite
				  Savage Model 93 Rifles Thompson/Center Hotshot Youth Rifle
				  Ultra Light Arms Model 20 RF Bolt-Action Rifle
				  Winchester Model 52B Sporting Rifle
				  Winchester Wildcat Bolt Action Rifle 22
				  
					Competition Rifles—Centerfire
			 & RimfireAnschutz 1803D Intermediate Match
				  Anschutz 1808D RT Super Match 54 Target
				  Anschutz 1827B Biathlon Rifle Anschutz 1827BT Fortner Biathlon Rifle
				  Anschutz 1903 Rifles Anschutz 1903D Match Rifle Anschutz 1907 Match Rifle Anschutz 1910 Super Match II Anschutz 1911 Match Rifle Anschutz 1912 Rifles Anschutz 1913 Super Match Rifle Anschutz 54.18MS REP Deluxe Silhouette Rifle
				  Anschutz 54.18MS Silhouette Rifle
				  Anschutz 64 MP R Silhouette Rifle
				  Anschutz 64–MS Left Silhouette Anschutz Super Match 54 Target Model 2007
				  Anschutz Super Match 54 Target Model
				  2013Beeman/Feinwerkbau 2600 Target Rifle
				  Cooper Arms Model TRP–1 ISU Standard Rifle
				  E.A.A./HW 60 Target Rifle E.A.A./HW 660 Match Rifle E.A.A./Weihrauch HW 60 Target Rifle
				  Ed Brown Model 704, M40A2 Marine Sniper
				  Finnish Lion Standard Target Rifle
				  Krico Model 360 S2 Biathlon Rifle
				  Krico Model 360S Biathlon Rifle Krico Model 400 Match Rifle Krico Model 500 Kricotronic Match Rifle
				  Krico Model 600 Match Rifle Krico Model 600 Sniper Rifle Lakefield Arms Model 90B Target Rifle
				  Lakefield Arms Model 91T Target Rifle
				  Lakefield Arms Model 92S Silhouette Rifle
				  Marlin Model 2000 Target Rifle Mauser Model 86–SR Specialty Rifle
				  McMillan 300 Phoenix Long Range Rifle
				  McMillan Long Range Rifle McMillan M–86 Sniper Rifle McMillan M–89 Sniper Rifle McMillan National Match RifleParker-Hale M–85 Sniper Rifle Parker-Hale M–87 Target Rifle Remington 40–X Bolt Action Rifles
				  Remington 40–XB Rangemaster Target Centerfire
				  Remington 40–XBBR KS Remington 40–XC KS National Match Course Rifle
				  Remington 40–XR KS Rimfire Position Rifle
				  Sako TRG–21 Bolt-Action Rifle Sako TRG–22 Bolt Action Rifle Springfield Armory M–1 Garand Steyr-Mannlicher SSG Rifles Steyr-Mannlicher Match SPG–UIT Rifle
				  Steyr-Mannlicher SSG P–I Rifle Steyr-Mannlicher SSG P–II Rifle Steyr-Mannlicher SSG P–III Rifle Steyr-Mannlicher SSG P–IV Rifle Tanner 300 Meter Free Rifle Tanner 50 Meter Free Rifle Tanner Standard UIT Rifle Time Precision 22RF Bench Rifle Wichita Silhouette Rifle
				  
					Shotguns—AutoloadersAmerican Arms American Arms/Franchi Black Magic 48/AL
				  Benelli Bimillionaire Benelli Black Eagle Competition Auto Shotgun
				  Benelli Cordoba Benelli Executive Series Benelli Legacy Model Benelli M1 Benelli M1 Defense Benelli M1 Tactical Benelli M1014 Limited Edition Benelli M2 Benelli M2 Field Steady Grip Benelli M2 Practical Benelli M2 Tactical Benelli M2 American Series Benelli M3 Convertible Benelli M4 Models Vinci Steady Grip
				  Benelli Montefeltro Super 90 20-Gauge Shotgun
				  Benelli Montefeltro Super 90 Shotgun
				  Benelli Raffaello Series Shotguns
				  Benelli Sport Model Benelli Super 90 M1 Field Model Benelli Super Black Eagle II Models
				  Benelli Super Black Eagle II Steady Grip
				  Benelli Super Black Eagle Models Benelli Super Black Eagle Shotgun
				  Benelli Super Black Eagle Slug Gun
				  Benelli Super Vinci Benelli Supersport Benelli Two-Gun Sets Benelli Ultralight Benelli Vinci Beretta 390 Field Auto Shotgun Beretta 390 Super Trap, Super Skeet Shotguns
				  Beretta 3901 Citizen Beretta 3901 Rifled Slug Gun Beretta 3901 Statesman Beretta A–303 Auto Shotgun Beretta A400 Series Beretta AL–2 Models Beretta AL–3 Deluxe Trap Beretta AL390 Series Beretta AL391 Teknys Gold Beretta AL391 Teknys Gold Sporting
				  Beretta AL391 Teknys Gold Target Beretta AL391 Urika 2 Camo AP Beretta AL391 Urika 2 Camo Max-4 Beretta AL391 Urika 2 Classic Beretta AL391 Urika 2 Gold Beretta AL391 Urika 2 Gold Sporting
				  Beretta AL391 Urika 2 Parallel Target SL
				  Beretta AL391 Urika 2 Sporting Beretta AL391 Urika 2 Synthetic Beretta ES100 Pintail Series Beretta Model 1200 Field Beretta Model 1201F Auto Shotgun Beretta Model 300 Beretta Model 301 Series Beretta Model 302 Series Beretta Model 60 Beretta Model 61 Beretta Model A304 Lark Beretta Model AL391 Series Beretta Model TX4 Storm Beretta Silver Lark Beretta UGB25 Xcel Beretta Vittoria Auto ShotgunBeretta Xtrema2 Breda Altair Breda Altair Special Breda Aries 2 Breda Astro Breda Astrolux Breda Echo Breda Ermes Series Breda Gold Series Breda Grizzly Breda Mira Breda Standard Series Breda Xanthos Brolin BL–12 Brolin SAS–12 Browning A–500G Auto Shotgun Browning A–500G Sporting Clays Browning A–500R Auto Shotgun Browning Auto-5 Light 12 and 20 Browning Auto-5 Magnum 12 Browning Auto-5 Magnum 20 Browning Auto-5 Stalker Browning B2000 Series Browning BSA 10 Auto Shotgun Browning BSA 10 Stalker Auto Shotgun
				  Browning Gold Series Browning Maxus Series Charles Daly Field Grade Series Charles Daly Novamatic Series Charles Daly Tactical Churchill Regent Churchill Standard Model Churchill Turkey Automatic Shotgun
				  Churchill Windsor Cosmi Automatic Shotgun CZ 712 CZ 720 CZ 912 Escort Escort Series European American Armory (EAA) Bundra Series
				  Fabarms Ellegi Series Fabarms Lion Series Fabarms Tactical FNH USA Model SLP Franchi 610VS Franchi 612 Series Franchi 620 Franchi 712 Franchi 720 Franchi 912 Franchi AL 48 Franchi AL 48 Series Franchi Elite Franchi I–12 Inertia Series Franchi Prestige H&K Model 512 H&R Manufrance H&R Model 403 Hi-Standard 10A Hi-Standard 10B Hi-Standard Semi Automatic Model Hi-Standard Supermatic Series Ithaca Mag-10 Ithaca Model 51 Series LaSalle Semi-automatic Ljutic Bi-matic Autoloader Luger Ultra-light Model Marlin SI 12 Series Maverick Model 60 Auto Shotgun Model AL–1 Mossberg 1000 Mossberg Model 600 Auto Shotgun Mossberg Model 930 All-Purpose Field
				  Mossberg Model 930 Slugster Mossberg Model 930 Turkey Mossberg Model 930 Waterfowl Mossberg Model 935 Magnum Combos Mossberg Model 935 Magnum Flyway Series Waterfowl
				  Mossberg Model 935 Magnum Grand Slam Series Turkey
				  Mossberg Model 935 Magnum Turkey Mossberg Model 935 Magnum Waterfowl
				  New England Firearms Excell Auto Combo
				  New England Firearms Excell Auto Synthetic
				  New England Firearms Excell Auto Turkey
				  New England Firearms Excell Auto Walnut
				  New England Firearms Excell Auto Waterfowl
				  Nighthawk Tactical Semi-auto Ottomanguns Sultan Series Remington 105Ti SeriesRemington 1100 20-Gauge Deer Gun Remington 1100 LT–20 Auto Remington 1100 LT–20 Tournament Skeet
				  Remington 1100 Special Field Remington 11–48 Series Remington 11–96 Series Remington Model 105 Cti Remington Model 11 Series Remington Model 1100 Classic Trap
				  Remington Model 1100 Competition Remington Model 1100 G3 Remington Model 1100 G3 Remington Model 1100 Series Remington Model 1100 Shotgun Remington Model 1100 Sporting Series
				  Remington Model 11–87 Sportsman Camo
				  Remington Model 11–87 Sportsman Super Mag Synthetic
				  Remington Model 11–87 Sportsman Super Mag Waterfowl
				  Remington Model 11–87 Sportsman Synthetic
				  Remington Model 11–87 Sportsman Youth
				  Remington Model 11–87 Sportsman Youth Synthetic
				  Remington Model 48 Series Remington Model 58 Series Remington Model 870 Classic TrapRemington Model 878A Automaster Remington Model SP–10 Magnum Satin
				  Remington Model SP–10 Waterfowl Remington Model SPR453 Remington Versa-Max Series Savage Model 720 Savage Model 726 Savage Model 740C Skeet Gun Savage Model 745 Savage Model 755 Series Savage Model 775 Series Scattergun Technologies K–9 Scattergun Technologies SWAT Scattergun Technologies Urban Sniper Model
				  SKB 1300 Upland SKB 1900 SKB 300 Series SKB 900 Series SKS 3000 Smith & Wesson Model 1000 Smith & Wesson Model 1012 Series
				  Spartan Gun Works SPR453 TOZ Model H–170 Tri-Star Diana Series Tri-Star Phantom Series Tri-Star Viper Series Tula Arms Plant TOZ 87 Verona 401 Series Verona 405 Series Verona 406 SeriesVerona SX801 Series Weatherby Centurion Series Weatherby Field Grade Weatherby Model 82 Weatherby SA–08 Series Weatherby SA–459 TR Weatherby SAS Series Winchester 1500 Winchester Model 50 Winchester Model 59 Winchester Super X1 Series Winchester Super X2 Series Winchester Super X3 Series
				  
					Shotguns—Slide
			 ActionsADCO Diamond Grade ADCO Diamond Series Shotguns ADCO Mariner Model ADCO Sales Inc. Gold Elite Series
				  Armscor M–30 Series Armscor M–5 Baikal IZH–81 Baikal MP133 Benelli Nova Series Benelli Supernova Series Beretta Ariete Standard Beretta Gold Pigeon Pump Beretta Model SL–12 Beretta Ruby Pigeon Pump Beretta Silver Pigeon Pump Brolin Field Series Brolin Lawman Model Brolin Slug Special Brolin Slugmaster Brolin Turkey Master Browning BPS Game Gun Deer Special
				  Browning BPS Game Gun Turkey Special
				  Browning BPS Pigeon Grade Pump Shotgun
				  Browning BPS Pump Shotgun Browning BPS Pump Shotgun (Ladies and Youth Model)
				  Browning BPS Series Pump Shotgun Browning BPS Stalker Pump Shotgun
				  Browning Model 12 Limited Edition Series
				  Browning Model 42 Pump Shotgun Century IJ12 Slide Action Century Ultra 87 Slide Action Charles Daly Field Hunter Ducks Unlimited Dinner Guns EAA Model PM2 Escort Field Series Fort Worth Firearms GL18 H&R Pardner Pump Hi-Standard Flite-King Series Hi-Standard Model 200 Interstate Arms Model 981 Interstate Arms Model 982T Ithaca Deerslayer II Rifled Shotgun
				  Ithaca Model 87 Deerslayer Shotgun
				  Ithaca Model 87 Deluxe Pump Shotgun
				  Ithaca Model 87 Series ShotgunsIthaca Model 87 Supreme Pump Shotgun
				  Ithaca Model 87 Turkey Gun Magtech Model 586–VR Pump Shotgun
				  Maverick Models 88, 91 Pump Shotguns
				  Mossberg 200 Series Shotgun Mossberg 3000 Pump shotgun Mossberg 535 ATS Series Pump Shotguns
				  Mossberg Field Grade Model 835 Pump Shotgun
				  Mossberg Model 500 All Purpose Field
				  Mossberg Model 500 Bantam Mossberg Model 500 Bantam Combo Mossberg Model 500 Bantam Pump Mossberg Model 500 Camo Pump Mossberg Model 500 Combos Mossberg Model 500 Flyway Series Waterfowl
				  Mossberg Model 500 Grand Slam Series Turkey
				  Mossberg Model 500 Muzzleloader Mossberg Model 500 Muzzleloader Combo
				  Mossberg Model 500 Series Pump Shotguns
				  Mossberg Model 500 Slugster Mossberg Model 500 Sporting Pump Mossberg Model 500 Super Bantam All Purpose Field
				  Mossberg Model 500 Super Bantam Combo
				  Mossberg Model 500 Super Bantam Slug
				  Mossberg Model 500 Super Bantam Turkey
				  Mossberg Model 500 Trophy Slugster
				  Mossberg Model 500 Turkey Mossberg Model 500 Waterfowl Mossberg Model 505 Series Pump Shotguns
				  Mossberg Model 505 Youth All Purpose
				  FieldMossberg Model 535 ATS All Purpose Field
				  Mossberg Model 535 ATS Combos Mossberg Model 535 ATS Slugster Mossberg Model 535 ATS Turkey Mossberg Model 535 ATS Waterfowl Mossberg Model 835 Regal Ulti-Mag Pump
				  Mossberg Model 835 Series Pump Shotguns
				  Mossberg Model 835 Ulti-Mag Mossberg Turkey Model 500 Pump National Wild Turkey Federation (NWTF) Banquet/Guns
				  of the Year New England Firearms Pardner Pump Combo
				  New England Firearms Pardner Pump Field
				  New England Firearms Pardner Pump Slug Gun
				  New England Firearms Pardner Pump Synthetic
				  New England Firearms Pardner Pump Turkey Gun
				  New England Firearms Pardner Pump Walnut
				  New England Firearms Pardner Pump-Compact Field
				  New England Firearms Pardner Pump-Compact Synthetic
				  New England Firearms Pardner Pump-Compact Walnut
				  Norinco Model 98 Field Series Norinco Model 983 Norinco Model 984 Norinco Model 985 Norinco Model 987 Orvis Grand Vazir Series Quail Unlimited Limited Edition Pump Shotguns
				  Remington 870 Express Remington 870 Express Rifle Sighted Deer Gun
				  Remington 870 Express Series Pump Shotguns
				  Remington 870 Express Turkey Remington 870 High Grade Series Remington 870 High Grades Remington 870 Marine Magnum Remington 870 Special Field Remington 870 Special Purpose Deer Gun
				  Remington 870 Special Purpose Synthetic Camo
				  Remington 870 SPS Special Purpose Magnum
				  Remington 870 SPS–BG–Camo Deer/Turkey Shotgun
				  Remington 870 SPS–Deer Shotgun Remington 870 SPS–T Camo Pump Shotgun
				  Remington 870 TC Trap Remington 870 Wingmaster Remington 870 Wingmaster Series Remington 870 Wingmaster Small Gauges
				  Remington Model 11–87 XCS Super Magnum Waterfowl
				  Remington Model 870 Ducks Unlimited Series Dinner
				  Pump Shotguns Remington Model 870 Express Remington Model 870 Express JR. Remington Model 870 Express Shurshot Synthetic
				  Cantilever Remington Model 870 Express Super Magnum
				  Remington Model 870 Express Synthetic
				  Remington Model 870 Express Youth Gun
				  Remington Model 870 Express Youth Synthetic
				  Remington Model 870 SPS Shurshot Synthetic
				  Cantilever Remington Model 870 SPS Shurshot Synthetic Turkey
				  Remington Model 870 SPS Special Purpose Magnum
				  Series Pump Shotguns Remington Model 870 SPS Super Mag Max Gobbler
				  Remington Model 870 XCS Marine Magnum
				  Remington Model 870 XCS Super Magnum
				  Winchester 12 Commercial Riot Gun
				  Winchester 97 Commercial Riot Gun
				  Winchester Model 12 Pump Shotgun Winchester Model 120 Ranger Winchester Model 1200 Series Shotgun
				  Winchester Model 1300 Ranger Pump Gun
				  Winchester Model 1300 Ranger Pump Gun Combo &
				  Deer Gun Winchester Model 1300 Series Shotgun
				  Winchester Model 1300 Slug Hunter Deer Gun
				  Winchester Model 1300 Turkey Gun Winchester Model 1300 Walnut Pump
				  Winchester Model 42 High Grade
				  ShotgunWinchester Speed Pump Defender Winchester SXP Series Pump Shotgun
				  Zoli Pump Action Shotgun
				  
					Shotguns—Over/UndersADCO Sales Diamond Series
				  ShotgunsAmerican Arms/Franchi Falconet 2000 O/U
				  American Arms Lince American Arms Silver I O/U American Arms Silver II Shotgun American Arms Silver Skeet O/U American Arms Silver Sporting O/U
				  American Arms Silver Trap O/U American Arms WS/OU 12, TS/OU 12 Shotguns
				  American Arms WT/OU 10 Shotgun American Arms/Franchi Sporting 2000 O/U
				  Armsport 2700 O/U Goose Gun Armsport 2700 Series O/U Armsport 2900 Tri-Barrel Shotgun AYA Augusta AYA Coral A AYA Coral B AYA Excelsior AYA Model 37 Super AYA Model 77 AYA Model 79 Series Baby Bretton Over/Under Shotgun Baikal IZH27 Baikal MP310 Baikal MP333 Baikal MP94 Beretta 90 DE LUXEBeretta 682 Gold E Skeet Beretta 682 Gold E Trap Beretta 682 Gold E Trap Bottom Single
				  Beretta 682 Series Beretta 682 Super Sporting O/U Beretta 685 Series Beretta 686 Series Beretta 686 White Onyx Beretta 686 White Onyx Sporting Beretta 687 EELL Classic Beretta 687 EELL Diamond Pigeon Beretta 687 EELL Diamond Pigeon Sporting
				  Beretta 687 series Beretta 687EL Sporting O/U Beretta Alpha Series Beretta America Standard Beretta AS Beretta ASE 90 Competition O/U Shotgun
				  Beretta ASE 90 Gold Skeet Beretta ASE Gold Beretta ASE Series Beretta ASEL Beretta BL Sereis Beretta DT10 Series Beretta DT10 Trident EELL Beretta DT10 Trident L Sporting Beretta DT10 Trident Skeet Beretta DT10 Trident Sporting Beretta DT10 Trident Trap Combo Beretta Europa Beretta Field Shotguns Beretta Gamma Series Beretta Giubileo Beretta Grade Four Beretta Grade One Beretta Grade Three Beretta Grade Two Beretta Milano Beretta Model 686 Ultralight O/U Beretta Model SO5, SO6, SO9 Shotguns
				  Beretta Onyx Hunter Sport O/U Shotgun
				  Beretta Over/Under Field Shotguns
				  Beretta Royal Pigeon Beretta S56 Series Beretta S58 Series Beretta Series 682 Competition Over/Unders
				  Beretta Silver Pigeon II Beretta Silver Pigeon II Sporting
				  Beretta Silver Pigeon III Beretta Silver Pigeon III Sporting
				  Beretta Silver Pigeon IV Beretta Silver Pigeon S Beretta Silver Pigeon V Beretta Silver Snipe Beretta Skeet Set Beretta SO–1 Beretta SO–2 Beretta SO–3 Beretta SO–4 Beretta SO5 Beretta SO6 EELLBeretta SO–10 Beretta SO10 EELL Beretta Sporting Clay Shotguns Beretta SV10 Perennia Beretta Ultralight Beretta Ultralight Deluxe Bertuzzi Zeus Bertuzzi Zeus Series Beschi Boxlock Model Big Bear Arms IJ–39 Big Bear Arms Sterling Series Big Bear IJ–27 Blaser F3 Series Bosis Challenger Titanium Bosis Laura Bosis Michaelangelo Bosis Wild Series Boss Custom Over/Under Shotguns Boss Merlin Boss Pendragon Breda Pegaso Series Breda Sirio Standard Breda Vega Series Bretton Baby Standard Bretton Sprint Deluxe BRNO 500/501 BRNO 502 BRNO 801 Series BRNO 802 Series BRNO BS–571 BRNO BS–572 BRNO ZH–300 BRNO ZH–301 BRNO ZH–302 BRNO ZH–303 Browning 325 Sporting Clays Browning 625 Series Browning 725 Series Browning B–25 Series Browning B–26 Series Browning B–27 Series Browning B–125 Custom Shop Series
				  Browning Citori 525 Series Browning Citori GTI Sporting Clays
				  Browning Citori Lightning Series Browning Citori O/U Shotgun Browning Citori O/U Skeet Models Browning Citori O/U Trap Models Browning Citori Plus Trap Combo Browning Citori Plus Trap Gun Browning Cynergy Series Browning Diana Grade Browning Lightning Sporting Clays
				  Browning Micro Citori Lightning Browning Midas Grade Browning Special Sporting Clays Browning Sporter Model Browning ST–100 Browning Superlight Citori Over/Under
				  Browning Superlight Citori Series
				  Browning Superlight Feather Browning Superposed Pigeon Grade Browning Superposed Standard BSA Falcon BSA O/U BSA Silver Eagle Cabela’s VoloCaprinus Sweden Model Centurion Over/Under Shotgun Century Arms Arthemis Chapuis Over/Under ShotgunCharles Daly Country Squire Model
				  Charles Daly Deluxe Model Charles Daly Diamond Series Charles Daly Empire Series Charles Daly Field Grade O/U Charles Daly Lux Over/Under Charles Daly Maxi-Mag Charles Daly Model 105 Charles Daly Model 106 Charles Daly Model 206 Charles Daly Over/Under Shotguns, Japanese
				  Manufactured Charles Daly Over/Under Shotguns, Prussian
				  Manufactured Charles Daly Presentation Model Charles Daly Sporting Clays Model
				  Charles Daly Superior Model Charles Daly UL Churchill Imperial Model Churchill Monarch Churchill Premiere Model Churchill Regent Trap and Skeet Churchill Regent V Churchill Sporting Clays Churchill Windsor III Churchill Windsor IV Classic Doubles Model 101 Series Cogswell & Harrison Woodward Type
				  Connecticut Shotgun Company A. Galazan Model
				  Connecticut Shotgun Company A–10 American
				  Connecticut Valley Classics Classic Field
				  Waterfowler Connecticut Valley Classics Classic Sporter O/U
				  Continental Arms Centaure Series Cortona Over/Under Shotguns CZ 581 Solo CZ Canvasback 103D CZ Limited Edition CZ Mallard 104A CZ Redhead Deluxe 103FE CZ Sporting CZ Super Scroll Limited Edition CZ Upland Ultralight CZ Wingshooter Dakin Arms Model 170 Darne SB1 Darne SB2 Darne SB3 Depar ATAK Doumoulin Superposed Express Ducks Unlimited Dinner Guns/Guns of the Year,
				  Over/Under Models Dumoulin Boss Royal Superposed E.A.A. Falcon E.A.A. Scirocco Series E.A.A./Sabatti Falcon-Mon Over/Under
				  E.A.A./Sabatti Sporting Clays Pro-Gold O/U
				  ERA Over/Under Famars di Abbiatico & Salvinelli Aries
				  Famars di Abbiatico & Salvinelli Castrone
				  Famars di Abbiatico & Salvinelli Dove Gun
				  Famars di Abbiatico & Salvinelli Excaliber
				  Series Famars di Abbiatico & Salvinelli Jorema
				  Famars di Abbiatico & Salvinelli Leonardo
				  Famars di Abbiatico & Salvinelli Pegasus
				  Famars di Abbiatico & Salvinelli Posiden
				  Famars di Abbiatico & Salvinelli Quail Gun
				  Famars di Abbiatico & Salvinelli Royal
				  Famars di Abbiatico & Salvinelli Royale
				  Fausti Boutique Series Fausti Caledon Series Fausti Class Series Ferlib Boss Model Finnclassic 512 Series Franchi 2004 Trap Franchi 2005 Combination Trap Franchi Alcione Series Franchi Aristocrat Series Franchi Black Majic Franchi Falconet Series Franchi Instict Series Franchi Model 2003 Trap Franchi Renaissance Series Franchi Sporting 2000 Franchi Undergun Model 3000 Franchi Veloce Series Galef Golden Snipe Galef Silver Snipe Golden Eagle Model 5000 Series Griffon & Howe Black Ram Griffon & Howe Broadway Griffon & Howe Claremont Griffon & Howe Madison Griffon & Howe Silver Ram Griffon & Howe SuperbriteGuerini Apex Series Guerini Challenger Sporting Guerini Ellipse Evo Guerini Ellipse Evolution Sporting
				  Guerini Ellipse Limited Guerini Essex Field Guerini Flyaway Guerini Forum Series Guerini Magnus Series Guerini Maxum Series Guerini Summit Series Guerini Tempio Guerini Woodlander H&R Harrich #1 H&R Model 1212 H&R Model 1212WFH&R Pinnacle Hatfields Hatfield Model 1 of 100
				  Heym Model 55 F Heym Model 55 SS Heym Model 200 Holland & Holland Royal Series
				  Holland & Holland Sporting Model
				  IGA 2000 Series IGA Hunter Series IGA Trap Series IGA Turkey SeriesIGA Waterfowl Series K.F.C. E–2 Trap/Skeet K.F.C. Field Gun Kassnar Grade I O/U Shotgun KDF Condor Khan Arthemis Field/Deluxe
				  Kimber Augusta Series Kimber Marias Series Krieghoff K–80 Four-Barrel Skeet Set
				  Krieghoff K–80 International Skeet
				  Krieghoff K–80 O/U Trap Shotgun Krieghoff K–80 Skeet Shotgun Krieghoff K–80 Sporting Clays O/U
				  Krieghoff K–80/RT Shotguns Krieghoff Model 20 Sporting/Field
				  Krieghoff Model 32 Series Lames Field Model Lames Skeet Model Lames Standard Model Lames California Model Laurona Model 67 Laurona Model 82 Series Laurona Model 83 SeriesLaurona Model 84 Series Laurona Model 85 SeriesLaurona Model 300 Series Laurona Silhouette 300 Sporting Clays
				  Laurona Silhouette 300 Trap Laurona Super Model Over/Unders Lebeau Baron Series Lebeau Boss Verres Lebeau Boxlock with sideplates Lebeau Sidelock Lebeau Versailles Lippard Custom Over/Under Shotguns
				  Ljutic LM–6 Deluxe O/U Shotgun Longthorne Hesketh Game Gun Longthorne Sporter Marlin Model 90 Marocchi Avanza O/U Shotgun Marocchi Conquista Over/Under Shotgun
				  Marocchi Conquista Series Marocchi Model 100 Marocchi Model 99 Maverick HS–12 Tactical Maverick Hunter Field Model McMillan Over/Under Sidelock Merkel 201 Series Merkel 2016 Series Merkel 2116 EL Sidelock Merkel 303EL Luxus Merkel Model 100 Merkel Model 101 Merkel Model 101E Merkel Model 200E O/U Shotgun Merkel Model 200E Skeet, Trap Over/Unders
				  Merkel Model 200SC Sporting Clays
				  Merkel Model 203E, 303E Over/Under Shotguns
				  Merkel Model 204E Merkel Model 210 Merkel Model 301 Merkel Model 302 Merkel Model 304E Merkel Model 310E Merkel Model 400 Merkel Model 400E Merkel Model 2000 Series Mossberg Onyx Reserve Field Mossberg Onyx Reserve Sporting Mossberg Silver Reserve Field Mossberg Silver Reserve Series Mossberg Silver Reserve Sporting Norinco Type HL12–203 Omega Standard Over/Under Model Orvis Field Orvis Knockabout Orvis Premier Grade Orvis SKB Green Mountain Uplander
				  Orvis Sporting Clays Orvis Super Field Orvis Uplander Orvis Waterfowler Pederson Model 1000 Series Pederson Model 1500 Series Perazzi Boxlock Action Hunting Perazzi Competition Series Perazzi Electrocibles Perazzi Granditalia Perazzi Mirage Special Four-Gauge Skeet
				  Perazzi Mirage Special Skeet Over/Under
				  Perazzi Mirage Special Sporting O/U
				  Perazzi MS80 Perazzi MT–6 Perazzi MX1/MX2 Perazzi MX3 Perazzi MX4Perazzi MX5 Perazzi MX6 Perazzi MX7 Over/Under Shotguns Perazzi MX8/20 Over/Under Shotgun
				  Perazzi MX8/MX8 Special Trap, Skeet
				  Perazzi MX9 Single Over/Under Shotguns
				  Perazzi MX10 Perazzi MX11 Perazzi MX12 Hunting Over/Under Perazzi MX14 Perazzi MX16 Perazzi MX20 Hunting Over/UnderPerazzi MX28, MX410 Game O/U Shotguns
				  Perazzi MX2000 Perazzi MX2005 Perazzi MX2008 Perazzi Sidelock Action Hunting Perazzi Sporting Classic O/U Perugini Maestro Series Perugini Michelangelo Perugini Nova Boss Pietro Zanoletti Model 2000 Field O/U
				  Piotti Boss Over/Under Shotgun Pointer Italian Model Pointer Turkish Model Remington 396 Series Remington 3200 Series Remington Model 32 Series Remington Model 300 Ideal Remington Model 332 SeriesRemington Model SPR310 Remington Model SPR310N Remington Model SPR310S Remington Peerless Over/Under Shotgun
				  Remington Premier Field Remington Premier Ruffed Grouse Remington Premier Series Remington Premier STS Competition
				  Remington Premier Upland Richland Arms Model 41 Richland Arms Model 747 Richland Arms Model 757 Richland Arms Model 787 Richland Arms Model 808 Richland Arms Model 810 Richland Arms Model 828 Rigby 401 Sidelock Rota Model 650 Rota Model 72 Series Royal American Model 100 Ruger Red Label O/U Shotgun Ruger Sporting Clays O/U Shotgun Ruger Woodside Shotgun Rutten Model RM 100 Rutten Model RM285 S.I.A.C.E. Evolution S.I.A.C.E. Model 66C S.I.A.C.E.600T Lusso EL San Marco 10-Ga. O/U Shotgun San Marco 12-Ga. Wildflower Shotgun
				  San Marco Field Special O/U Shotgun
				  Sauer Model 66 Series Savage Model 242 Savage Model 420/430 Sig Sauer Aurora Series Sig Sauer SA–3 Sig Sauer SA–5 Silma Model 70 SeriesSKB Model 85 Series SKB Model 500 Series SKB Model 505 Deluxe Over/Under Shotgun
				  SKB Model 505 Series SKB Model 600 Series SKB Model 605 Series SKB Model 680 Series SKB Model 685 Over/Under Shotgun SKB Model 685 Series SKB Model 700 Series SKB Model 785 Series SKB Model 800 Series SKB Model 880 Series SKB Model 885 Over/Under Trap, Skeet, Sporting Clays
				  SKB Model 885 Series SKB Model 5600 Series SKB Model 5700 Series SKB Model 5800 Series SKB Model GC–7 Series Spartan SPR310/320 Stevens Model 240 Stevens Model 512 Stoeger/IGA Condor I O/U Shotgun Stoeger/IGA ERA 2000 Over/Under Shotgun
				  Techni-Mec Model 610 Over/Under Tikka Model 412S Field Grade Over/Under
				  Traditions 350 Series Traditions Classic Field
				  Series Traditions Classic Upland Series Traditions Gold Wing Series Traditions Real 16 Series Tri Star Model 330 Series Tri-Star Hunter EX Tri-Star Model 300 Tri-Star Model 333 Series Tri-Star Setter Model Tri-Star Silver Series Tri-Star Sporting Model TULA 120 TULA 200 TULA TOZ34 Universal 7112 Universal 7312 Universal 7412 Universal 7712 Universal 7812 Universal 7912 Verona 501 Series Verona 680 Series Verona 702 Series Verona LX692 Series Verona LX980 Series Weatherby Athena Grade IV O/U Shotguns
				  Weatherby Athena Grade V Classic Field O/U
				  Weatherby Athena Series Weatherby Classic Field Models Weatherby II, III Classic Field O/Us
				  Weatherby Orion II Classic Sporting Clays O/U
				  Weatherby Orion II series Weatherby Orion II Sporting Clays O/U
				  Weatherby Orion III Series Weatherby Orion O/U Shotguns Winchester Model 91 Winchester Model 96 Winchester Model 99 Winchester Model 101 All Models and
				  GradesWinchester Model 1001 O/U Shotgun
				  Winchester Model 1001 Series Winchester Model 1001 Sporting Clays O/U
				  Winchester Model G5500 Winchester Model G6500 Winchester Select Series Zoli Condor Zoli Deluxe Model Zoli Dove Zoli Field Special Zoli Pigeon Model Zoli Silver Snipe Zoli Snipe Zoli Special ModelZoli Target Series Zoli Texas Zoli Z Series Zoli Z–90 Series Zoli Z-Sport
				  Series
					Shotguns—Side by
			 SidesArmas Azor Sidelock Model ADCO Sales Diamond Series Shotguns
				  American Arms Brittany Shotgun American Arms Derby Side-by-Side American Arms Gentry Double Shotgun
				  American Arms Grulla #2 Double Shotgun
				  American Arms TS/SS 10 Double Shotgun
				  American Arms TS/SS 12 Side-by-Side
				  American Arms WS/SS 10 Arizaga Model 31 Double Shotgun Armes de Chasse Sidelock and Boxlock Shotguns
				  Armsport 1050 Series Double Shotguns
				  Arrieta Sidelock Double Shotguns Auguste Francotte Boxlock Shotgun
				  Auguste Francotte Sidelock Shotgun
				  AYA Boxlock Shotguns AYA Sidelock Double Shotguns Baikal IZH–43 Series Shotguns Baikal MP210 Series Shotguns Baikal MP213 Series Shotguns Baikal MP220 Series Shotguns Baker Gun Sidelock Models Baltimore Arms Co. Style 1 Baltimore Arms Co. Style 2 Bayard Boxlock and Sidelock Model Shotguns
				  Beretta 450 series Shotguns Beretta 451 Series Shotguns Beretta 452 Series Shotguns Beretta 470 Series Shotguns Beretta Custom Grade Shotguns Beretta Francia Standard Beretta Imperiale Montecarlo Beretta Model 452 Sidelock Shotgun
				  Beretta Omega Standard Beretta Side-by-Side Field Shotguns
				  Beretta Verona/Bergamo Bertuzzi Ariete Hammer Gun Bertuzzi Model Orione Bertuzzi Venere Series Shotguns Beschi Sidelock and Boxlock Models
				  Bill Hanus Birdgun Doubles Bosis Country SxS Bosis Hammer Gun Bosis Queen Sidelock Boss Robertson SxS Boss SxS Boswell Boxlock Model Boswell Feartherweight Monarch Grade
				  Boswell Merlin Sidelock Boswell Sidelock Model Breda Andromeda Special BRNO ZP Series Shotguns Brown SxS Shotgun Browning B–SS Browning B–SS Belgian/Japanese Prototype
				  Browning B–SS Sidelock Browning B–SS Sporter Bruchet Model A Bruchet Model B BSA Classic BSA Royal Cabela’s ATA Grade II Custom Cabela’s Hemingway Model Casartelli Sidelock Model Century Coach SxS Chapuis RGP Series Shotguns Chapuis RP Series Shotguns Chapuis Side-by-Side Shotgun Chapuis UGP Round Design SxS Charles Daly 1974 Wildlife Commemorative
				  Charles Daly Classic Coach Gun Charles Daly Diamond SxS Charles Daly Empire SxS Charles Daly Model 306 Charles Daly Model 500 Charles Daly Model Dss Double Charles Daly Superior SxS Churchill Continental Series Shotguns
				  Churchill Crown Model Churchill Field Model Churchill Hercules Model Churchill Imperial Model Churchill Premiere Series Shotguns
				  Churchill Regal Model Churchill Royal Model Churchill Windsor Series Shotguns
				  Cimarron Coach Guns Classic Doubles Model 201 Classic Clot 1878 Hammer Shotgun Cogswell & Harrison Sidelock and Boxlock
				  Shotguns Colt 1883 Hammerless Colt SxS Shotgun Connecticut Shotgun Co. Model 21 Connecticut Shotgun Co. RBL Series
				  Continental Arms Centaure Crescent SxS Model Crucelegui Hermanos Model 150 Double
				  CZ Amarillo CZ Bobwhite CZ Competition CZ Deluxe CZ Durango CZ Grouse CZ Hammer Models CZ Partridge CZ Ringneck CZ Ringneck Target Dakin Model 100 Dakin Model 147 Dakin Model 160 Dakin Model 215 Dakota American Legend Dakota Classic Grade Dakota Classic Grade II Dakota Classic Grade III Dakota Premier Grade Dan Arms Deluxe Field Model Dan Arms Field Model Darne Sliding Breech Series Shotguns
				  Davidson Arms Model 63B Davidson Arms Model 69SL Davidson Arms Model 73 Stagecoach
				  Dumoulin Continental Model Dumoulin Etendard ModelDumoulin Europa Model Dumoulin Liege Model E.A.A. SABA E.A.A./Sabatti Saba-Mon Double Shotgun
				  E.M.F. Model 1878 SxS E.M.F. Stagecoach SxS Model ERA Quail SxS ERA Riot SxSERA SxS Famars Boxlock Models Famars Castore Famars Sidelock Models Fausti Caledon Fausti Class Fausti Class Round Body Fausti DEA Series Shotguns Ferlib Mignon Hammer Model Ferlib Model F VII Double Shotgun
				  FN Anson SxS Standard Grade FN New Anson SxS Standard GradeFN Sidelock Standard Grade Fox Higher Grade Models (A–F) Fox Sterlingworth Series Franchi Airone Franchi Astore Series Franchi Destino Franchi Highlander Franchi Sidelock Double Barrel Francotte Boxlock Shotgun Francotte Jubilee Model Francotte Sidelock Shotgun Galef Silver Hawk SxS Galef Zabala SxS Garbi Model 100 Garbi Model 101 Side-by-Side Garbi Model 103A, B Side-by-Side Garbi Model 200 Side-by-Side Gastinne Model 105 Gastinne Model 202 Gastinne Model 353 Gastinne Model 98 Gib 10 Gauge Magnum Gil Alhambra Gil Diamond Gil Laga Gil OlimpiaGreener Sidelock SxS Shotguns Griffin & Howe Britte Griffin & Howe Continental Sidelock
				  Griffin & Howe Round Body Game Gun
				  Griffin & Howe Traditional Game Gun
				  Grulla 217 Series Grulla 219 Series Grulla Consort Grulla Model 209 Holland Grulla Model 215 Grulla Model 216 Series Grulla Number 1 Grulla Royal Grulla Super MH Grulla Supreme Grulla Windsor H&R Anson & Deeley SxS H&R Model 404 H&R Small Bore SxS Hammer Gun
				  Hatfield Uplander Shotgun Henry Atkin Boxlock Model Henry Atkin Sidelock Model Holland & Holland Cavalier Boxlock
				  Holland & Holland Dominion Game Gun
				  Holland & Holland Northwood Boxlock
				  Holland & Holland Round Action Sidelock
				  Holland & Holland Round Action Sidelock Paradox
				  Holland & Holland Royal Hammerless Ejector
				  Sidelock Holland & Holland Sidelock Shotguns
				  Holloway premier Sidelock SxS Model
				  Hopkins & Allen Boxlock and Sidelock Models
				  Huglu SxS Shotguns Husqvarna SxS Shotguns IGA Deluxe Model IGA Turkey Series Model Interstate Arms Model 99 Coach Gun
				  Ithaca Classic Doubles Series Shotguns
				  Ithaca Hammerless Series Iver Johnson Hammerless Model Shotguns
				  Jeffery Boxlock Shotguns Jeffery Sidelock Shotguns K.B.I. Grade II SxS Khan Coach Gun Kimber Valier Series Krieghoff Essencia Boxlock Krieghoff Essencia Sidelock Lanber Imperial Sidelock Laurona Boxlock Models Laurona Sidelock Models Lefever Grade A Field Model Lefever Grade A Skeet Model Lefever New Lefever ModelLefever Nitro Special Lefever Sideplate ModelsLeforgeron Boxlock Ejector Leforgeron Sidelock Ejector Liberty Coach Gun Series MacNaughton Sidelock Model Malin Boxlock Model Malin Sidelock Model Masquelier Boxlock Model Masquelier Sidelock Model Medwell SxS Sidelock Merkel Model 8, 47E Side-by-Side Shotguns
				  Merkel Model 47LSC Sporting Clays Double
				  Merkel Model 47S, 147S Side-by-Sides
				  Merkel Model 76E Merkel Model 122E Merkel Model 126E Merkel Model 280 Series Merkel Model 360 Series Merkel Model 447SLMerkel Model 1620 Series Merkel Model 1622 Series Mossberg Onyx Reserve Sporting Mossberg Silver Reserve Field Navy Arms Model 100 Navy Arms Model 150 Orvis Custom Uplander Orvis Field Grade Orvis Fine Grade Orvis Rounded Action Orvis Waterfowler Parker Fluid Steel Barrel Models (All Grades)
				  Parker Reproductions Side-by-Side
				  Pederson Model 200 Pederson Model 2500 Perazzi DHO Models Perugini Ausonia Perugini Classic Model Perugini Liberty Perugini Regina Model Perugini Romagna Gun Piotti Hammer Gun Piotti King Extra Side-by-Side Piotti King No. 1 Side-by-Side Piotti Lunik
				  Side-by-Side Piotti Monaco Series Piotti Monte Carlo Piotti Piuma Side-by-Side Piotti Westlake Precision Sports Model 600 Series Doubles
				  Premier Italian made SxS Shotguns
				  Premier Spanish made SxS Shotguns
				  Purdy Best Quality Game Gun Remington Model 1900 Hammerless Remington Model SPR210 Remington Model SPR220 Remington Model SPR220 Cowboy Remington Premier SxS Richland Arms Co. Italian made SxS Models
				  Richland Arms Co. Spanish made SxS Models
				  Rigby Boxlock Shotgun Rigby Hammer Shotgun Rizzini Boxlock Side-by-Side Rizzini Sidelock Side-by-Side Rossi Overlund Rossi Squire Rota Model 105 Rota Model 106 Rota Model 411 Series Royal American Model 600 Boxlock Royal American Model 800 Sidelock
				  Ruger Gold Label SAE Model 209E SAE Model 210S SAE Model 340X Sarasqueta Mammerless Sidelock Sarasqueta Model 3 Boxlock Sauer Boxlock Model Shotguns Sauer Sidelock Model Shotguns Savage Fox Model FA–1 Savage Model 550 Scott Blenheim Scott Bowood Scott Chatsworth Scott Kinmount SIACE Italian made SxS Shotguns SKB Model 100 SKB Model 150 SKB Model 200 SKB Model 280 SKB Model 300 SKB Model 385 SKB Model 400 SKB Model 480 SKB Model 485 Smith & Wesson Elite Gold Series Grade I
				  Smith & Wesson Elite Silver Grade I
				  Smith, L.C. Boxlock Hammerless Shotguns
				  Smith, L.C. Sidelock Hammerless Shotguns
				  Spartan SPR Series Shotguns Stevens Model 311/315 Series Stoeger/IGA Uplander Side-by-Side Shotgun
				  Taylor’s SxS Model Tri-Star Model 311 Tri-Star Model 411 Series Ugartechea 10-Ga. Magnum Shotgun Universal Double Wing SxS Vouzelaud Model 315 Series Walther Model WSF Walther Model WSFD Weatherby Atheana Weatherby D’Italia Series Weatherby Orion Westley Richards Best Quality Sidelock
				  Westley Richards Boxlock Shotguns
				  Westley Richards Connaught Model Westley Richards Hand Detachable Lock Model
				  William Douglas Boxlock Winchester Model 21 Winchester Model 24 Zoli Alley Cleaner Zoli Classic Zoli Falcon II Zoli Model Quail Special Zoli Pheasant Zoli Silver Hawk Zoli Silver Snipe
				  
					Shotguns—Bolt Actions &
			 Single ShotsADCC Diamond Folding Model American Arms Single-Shot ARMSCOR 301A Armsport Single Barrel Shotgun Baikal MP18 Beretta 471 EL Silver Hawk Beretta 471 Silver Hawk Beretta Beta Single Barrel Beretta MKII Trap Beretta Model 412 Beretta Model FS Beretta TR–1 Beretta TR–1 Trap Beretta Vandalia Special Trap Browning BT–99 Competition Trap Special
				  Browning BT–99 Plus Micro Browning BT–99 Plus Trap Gun Browning Micro Recoilless Trap Shotgun
				  Browning Recoilless Trap Shotgun Crescent Single Shot Models CZ Cottontail Desert Industries Big Twenty Shotgun
				  Fefever Long Range Field Frigon FS–4 Frigon FT–1 Frigon FT–C Gibbs Midland Stalker Greener General Purpose GP MKI/MKII
				  H&R Survivor H&R Tracker Slug Model Harrington & Richardson N.W.T.F. Turkey Mag
				  Harrington & Richardson Pardner
				  Harrington & Richardson Pardner Compact
				  Harrington & Richardson Pardner Compact Turkey
				  Gun Harrington & Richardson Pardner Screw-In Choke
				  Harrington & Richardson Pardner Turkey Gun
				  Harrington & Richardson Pardner Turkey Gun Camo
				  Harrington & Richardson Pardner Waterfowl
				  Harrington & Richardson Tamer
				  Harrington & Richardson Tamer 20
				  Harrington & Richardson Topper Classic Youth
				  Shotgun Harrington & Richardson Topper Deluxe Classic
				  Harrington & Richardson Topper Deluxe Model 098
				  Harrington & Richardson Topper Junior
				  Harrington & Richardson Topper Model 098
				  Harrington & Richardson Topper Trap Gun
				  Harrington & Richardson Tracker II Slug Gun
				  Harrington & Richardson Ultra Slug Hunter
				  Harrington & Richardson Ultra Slug Hunter
				  Compact Harrington & Richardson Ultra Slug Hunter Deluxe
				  Harrington & Richardson Ultra Slug Hunter
				  Thumbhole Stock Harrington & Richardson Ultra-Lite Slug
				  HunterHi-Standard 514 Model Holland & Holland Single Barrel Trap
				  IGA Reuna Model IGA Single Barrel Classic Ithaca Model 66 Ithaca Single Barrel TrapIver Johnson Champion Series Iver Johnson Commemorative Series Single Shot
				  Shotgun Iver Johnson Excel Krieghoff K–80 Single Barrel Trap Gun
				  Krieghoff KS–5 Special Krieghoff KS–5 Trap Gun Lefever Trap Gun Ljutic LTX Super Deluxe Mono Gun Ljutic Mono Gun Single Barrel Ljutic Recoilless Space Gun Shotgun
				  Marlin Model 55 Goose Gun Bolt Action
				  Marlin Model 60 Single Shot Marocchi Model 2000 Mossberg Models G–4, 70, 73, 73B Mossberg Models 75 Series Mossberg Models 80, 83, 83B, 83D Mossberg 173 Series Mossberg Model 183 Series Mossberg Model 185 Series Mossberg Model 190 Series Mossberg Model 195 Series Mossberg Model 385 Series Mossberg Model 390 Series Mossberg Model 395 Series Mossberg Model 595 Series Mossberg Model 695 Series New England Firearms N.W.T.F. Shotgun
				  New England Firearms Standard Pardner
				  New England Firearms Survival Gun
				  New England Firearms Tracker Slug Gun
				  New England Firearms Turkey and Goose Gun
				  Parker Single Barrel Trap Models Perazzi TM1 Special Single Trap Remington 90–T Super Single Shotgun
				  Remington Model No. 9 Remington Model 310 Skeet Remington Model No. 3 Rossi Circuit Judge Lever Action Shotgun
				  Rossi Circuit Judge Shotgun Ruger Single Barrel Trap S.W.D. Terminator Savage Kimel Kamper Single Shot Savage Model 210F Slug Warrior Savage Model 212 Slug Gun Savage Model 220 Series Savage Model 220 Slug Gun SEITZ Single Barrel Trap SKB Century II Trap SKB Century Trap SKB Model 505 Trap SKB Model 605 Trap Smith, L.C. Single Barrel Trap Models
				  Snake Charmer II Shotgun Stoeger/IGA Reuna Single Barrel Shotgun
				  Tangfolio Model RSG–16 Tangfolio Blockcard Model Tangfolio Model DSG Tangfolio Model RSG–12 Series Tangfolio Model RSG–20 Tangfolio RSG-TacticalTaurus Circuit Judge Shotgun Thompson/Center Encore Shotgun Thompson/Center Pro Hunter Turkey Shotgun
				  Thompson/Center TCR ’87 Hunter Shotgun
				  Universal Firearms Model 7212 Single Barrel Trap
				  Winchester Model 36 Single Shot Winchester Model 37 Single Shot Winchester Model 41 Bolt Action Winchester Model 9410 Series Zoli Apache Model Zoli Diano Series Zoli Loner Series
				  .
 4.PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) of section 922 and inserting (q), (r), (v), (w), or (aa) of section 922.
		5.Background
			 checks for transfers of grandfathered semiautomatic assault weapons
			(a)In
 generalSection 922 of title 18, United States Code, as amended by this Act, is amended—
 (1)by repealing subsection (s);
 (2)by redesignating subsection (t) as subsection (s);
 (3)in subsection (s), as redesignated—
 (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and
 (B)by adding at the end the following:
						
 (7)In this subsection, the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.;
				and
 (4)by inserting after subsection (s), as redesignated, the following:
					
 (t)(1)Beginning on the date that is 90 days after the date of enactment of the Assault Weapons Ban of 2017, it shall be unlawful for any person who is not licensed under this chapter to transfer a grandfathered semiautomatic assault weapon to any other person who is not licensed under this chapter, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken custody of the grandfathered semiautomatic assault weapon for the purpose of complying with subsection (s). Upon taking custody of the grandfathered semiautomatic assault weapon, the licensee shall comply with all requirements of this chapter as if the licensee were transferring the grandfathered semiautomatic assault weapon from the licensee’s inventory to the unlicensed transferee.
 (2)Paragraph (1) shall not apply to a temporary transfer of possession for the purpose of participating in target shooting in a licensed target facility or established range if—
 (A)the grandfathered semiautomatic assault weapon is, at all times, kept within the premises of the target facility or range; and
 (B)the transferee is not known to be prohibited from possessing or receiving a grandfathered semiautomatic assault weapon.
 (3)For purposes of this subsection, the term transfer—
 (A)shall include a sale, gift, or loan; and
 (B)does not include temporary custody of the grandfathered semiautomatic assault weapon for purposes of examination or evaluation by a prospective transferee.
 (4)(A)Notwithstanding any other provision of this chapter, the Attorney General may implement this subsection with regulations.
 (B)Regulations promulgated under this paragraph—
 (i)shall include a provision setting a maximum fee that may be charged by licensees for services provided in accordance with paragraph (1); and
 (ii)shall not include any provision imposing recordkeeping requirements on any unlicensed transferor or requiring licensees to facilitate transfers in accordance with paragraph (1)..
				(b)Technical and
			 conforming amendments
				(1)Section
 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
				(2)Section
 925aSection 925A of title 18, United States Code, is amended, in the matter preceding paragraph (1), by striking subsection (s) or (t) of section 922 and inserting section 922(s).
				(c)Effective
 dateThe amendments made by this section shall take effect 90 days after the date of enactment of this Act.
			6.Use of Byrne
			 grants for buy-back programs for semiautomatic assault weapons and large
 capacity ammunition feeding devicesSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by adding at the end the following:
			
 (H)Compensation for surrendered semiautomatic assault weapons and large capacity ammunition feeding devices, as those terms are defined in section 921 of title 18, United States Code, under buy-back programs for semiautomatic assault weapons and large capacity ammunition feeding devices..
 7.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.